Case 2:21-cv-01650-JS-ST Document 1-4 Filed 03/26/21 Page 1 of 121 PageID #: 1149




                      Exhibit C
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.Case
                 3                 Document
                     2:16-md-02724-CMR      1-4 Filed
                                        Document      03/26/21
                                                  1207-5         Page 2 ofRECEIVED
                                                           Filed 01/28/20  121
                                                                           PagePageID73#: 1150
                                                                                1 ofNYSCEF:  12/15/2020




                                  Trade Association Meeting Attendance

          GPhA 2010 Annual Meeting – Naples, Florida (February 16-18, 2010):

          a.    Actavis;
          b.    Akorn/Hi-Tech;
          c.    Alvogen;
          d.    Amneal;
          e.    Apotex;
          f.    Aurobindo;
          g.    Breckenridge;
          h.    Fougera;
          i.    Glenmark;
          j.    Greenstone;
          k.    Impax;
          l.    Lupin;
          m.    Mylan/UDL;
          n.    Par/Endo;
          o.    Perrigo;
          p.    Sandoz;
          q.    Taro;
          r.    Teva;
          s.    Versapharm;
          t.    West-Ward;
          u.    Wockhardt; and
          v.    Zydus.


          HDMA 2010 Business and Leadership Conference – Orlando, Florida (June 6-9, 2010):

          a.    Actavis: Michael Baker, Executive Vice President, Trade Sales and Development
                (Allergan); John Shane, Director, Trade Relations (Allergan); Jack Ericsson, Senior
                Regional Manager (Allergan); Roger Maffin (Allergan); Michael Reed, Director, National
                Trade Accounts (Allergan); Paul Reed, Senior Director, Trade Sales (Allergan);

          b.    Amneal: Chirag Patel, President; Jim Luce, Executive Vice President, Sales and
                Marketing; Stephen Rutledge, Vice President, Sales;

          c.    Alvogen: William Hill, Vice President of Sales and Marketing; Thomas Olivi Michael,
                Senior Director of Sales;

          d.    Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
                Retail Sales;

          e.    Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America Generics;
                Jake Austin, Regional Account Manager; Robert Rodowicz, Director, National Accounts;
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.Case
                 3                 Document
                     2:16-md-02724-CMR      1-4 Filed
                                        Document      03/26/21
                                                  1207-5         Page 3 ofRECEIVED
                                                           Filed 01/28/20  121
                                                                           PagePageID73#: 1151
                                                                                2 ofNYSCEF:  12/15/2020




                Cindy Stevens, Senior Director of National Accounts; Tricia Wetzel, Senior Director,
                National Accounts; Sally Schimelpfenig, Director Rx Marketing;

          f.    Greenstone: John Calabrese, Director of Sales; James R. Cannon, VP, Business
                Development; Rick K. Mackenzie, National Accounts Director; Mark Mancinotti, National
                Accounts Director; Robert Sanderson, National Accounts Director; Christine Versichele,
                Director, Channel Strategies; Gregory Williams, National Account Director;

          g.    Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
                Accounts Executive; David Klaum, Senior Vice President and General Manager; Anthony
                Thomassey, National Accounts Executive;

          h.    Lannett: Richard Matchett, National Account Manager; Kevin Smith, Vice President,
                Sales & Marketing; Robert Foley, Marketing/Sales Manager; Tracy Sullivan, National
                Account Manager;

          i.    Mylan: Jonathan Kerr, Vice President, Sales; James Nesta, Director, National Accounts;
                Kevin McElfresh, Director, National Accounts; David Workman, Senior Director, Pricing
                & Contracts;

          j.    Par: Michael Altamuro, Senior Director, Marketing; Renee Kenney, Vice President, Sales;
                Paul Campanelli, President, Generics Division; Rich Franchi, Vice President, Sales; Rich
                Franchi, VP, National Accounts (DAVA); Justin McManus, Regional Account Manager
                (DAVA); Rick Pallokat, Senior Vice President (DAVA); Sandra Bayer, National Accounts
                Manager;

          k.    Sandoz: Christopher Neurohr, Director, National Accounts;

          l.    Teva: Theresa Coward, Senior Director of National Sales; Kevin Green; National Account
                Manager; Madelen Renner, National Account Manager;

          m.    Valeant: JoAnne Kondori, Director, Logistics and Inventory; Asha Soto, Vice President,
                Supply Chain Operations; and

          n.    Zydus: Kristy Ronco, Director, National Accounts and Customer Marketing; Laura Short,
                Director, National Accounts and Customer Strategy; Karen Strelau, Vice President Sales.


          NACDS 2010 Pharmacy and Technology Conference – San Diego, California (August 30-31,
          2010):

          a.    Actavis: Ara Aprahamian, Vice President, Sales & Marketing; Michael Dorsey, Director
                National Accounts; Doug Boothe, President Generics Division; Andy Boyer; Executive
                Vice President, Commercial Operations; Napoleon Clark, Vice President Marketing; Lisa
                Fiveash, National Account Representative; Anthony Giannone, Executive Director, Sales;
                Maureen Meehan, Director, National Accounts; Diane Miranda, Vice President,


                                                       2
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.Case
                 3                 Document
                     2:16-md-02724-CMR      1-4 Filed
                                        Document      03/26/21
                                                  1207-5         Page 4 ofRECEIVED
                                                           Filed 01/28/20  121
                                                                           PagePageID73#: 1152
                                                                                3 ofNYSCEF:  12/15/2020




                Distribution Services and Generic Marketing; Nimish Muzumdar, Director of Marketing;
                Toni Picone, Marketing Manager; Vince Rinauder; Director, National Accounts; Gary
                Salter, Director National Accounts; David Schmidt, Director, National Accounts; Eric
                Schumacher, Director, Generic Strategic Initiatives; Allan Slavsky, Sales Consultant;

          b.    Apotex: Jeff Watson, President & COO; Beth Hamilton, Vice President, Generic Product
                Sales; Jim Van Lieshout, Trade and Industry Relations; Tina Kaus, National Accounts
                Director; Tom Axner, National Sales Director, Distribution; Sam Boulton, Director,
                National Accounts; Ellen Guttenberg, Director, Marketing; Bob Simmons, National
                Director

          c.    Aurobindo: Scott White, President; Corinne Hogan, VP Sales & Marketing; Geoff
                Rouse, Director of Sales; Patricia O'Malley, Director, Sales & Marketing Operation; Paul
                McMahon, Senior Director, Commercial Operations; Stuart Blaken Director, National
                Accounts;

          d.    Dr. Reddy’s: Cindy Stevens, Director, National Accounts; Jake Austin, VP, US Sales;
                John Adams, Senior Vice President, Commercial Operations; Trish Wetzel, Senior
                Director, National Accounts; Amit Patel, Senior Vice President & Head, North American
                Generics; Bob Rodowicz, Director, Institutional Sales & Marketing; Hillary Steele,
                Associate Director, Marketing Communications;

          e.    Fougera: Christopher Bihari, National Sales Director; Kian Kazemi, Senior Vice
                President, Sales; Karen Paganuzzi, Product Manager; Anthony Thomassey, Director,
                National Accounts;

          f.    G&W Laboratories: Kurt Orlofski, Chief Executive Officer; Jan Bell, National Account
                Manager, Managed Care; Jim Grauso, EVP, N.A. Commercial Operations; Joel Zaklin,
                Vice President, Sales and Marketing; Tom Faig, National Account Manager;

          g.    Glenmark: Dave Irwin, Director of Sales; Jeff Johnson, Director, Sales & Marketing;
                Jessica Cangemi, Director, Sales & Marketing; Jim Brown, Vice President, Sales; Steve
                Goodman, Director of Marketing - Generics; Terry Coughlin, Executive Vice President
                and Chief Operating Officer; Pault Dutra, Executive Vice President;

          h.    Heritage: Jason Malek, President; Jeff Glazer, Chief Executive Officer; Matt Edelson,
                Senior Director of Sales; Chip McCorkle, Director National Accounts;

          i.    Lannett: Arthur Bedrosian, President & Chief Executive Officer; Tracy DiValero,
                National Account Manager; Rich Matchett, Director, Sales; Jolene McGalliard, National
                Account Manager; Dwight Nix, Director, National Accounts; Kevin. Smith, Vice
                President, Sales & Marketing;

          j.    Mylan: Danielle Barill, Key Account Manager; J. Mark Bover, Senior Director, Pricing
                & Contracts; Joseph Duda, Director, Pricing & Contracts; Matt Erick, President, Mylan
                North America & Brazil, Edgar Escoto, Director, National Accounts; Jon Kerr, Director,



                                                       3
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.Case
                 3                 Document
                     2:16-md-02724-CMR      1-4 Filed
                                        Document      03/26/21
                                                  1207-5         Page 5 ofRECEIVED
                                                           Filed 01/28/20  121
                                                                           PagePageID73#: 1153
                                                                                4 ofNYSCEF:  12/15/2020




                National Sales; Dan King, Director, National Accounts; Kevin McElfresh, Executive
                Director, National Accounts; Dave Workman, Strategic Pricing and Contracts;

          k.    Par: Karen O’Connor, Vice President, National Accounts; Michael Altamuro, Vice
                President, Commercial Operations & Marketing; Renee Kenney, Senior Advisor, Generic
                Sales; Michael Burton, Vice President, National Accounts; Paul Campanelli, President &
                CEO (Endo); Kevin Campbell, Vice President, Sales & Marketing; Rick Guillory, Vice
                President, National Accounts; Jon Holden, Vice President Sales; Rich Franchi, Vice
                President, Sales (DAVA); John Klein, Chair and CEO (DAVA); Lenora Klein, Executive
                Vice President, Sales and Marketing (DAYA); Justin McMcManus, Senior Director, Sales
                & Business Development (DAVA), Kim Rothofsky, Senior Director, Trade Relations
                (DAVA); Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett,
                National Accounts Manager (Qualitest); Gary Larson, National Accounts Manager
                (Qualitest); Lori Minnihan, Associate Director, Trade Pricing Operations (Qualitest);
                Charles Propst, Vice President (Qualitest);

          l.    Perrigo: Andrea Felix, National Account Executive; Shelly Snyder, National Account
                Manager; Tony Polman, National Account Manager; H. James Booydegraaf, Associate
                Director, Marketing; Ori Gutwerg, National Account Executive; Sharon Kochan,
                Executive Vice President & GM Perrigo Pharmaceuticals; Matthew Strzeminski, National
                Account Executive; John Wesolowski, Executive Vice President, President Rx;

          m.    Sandoz: Armando Kellum, Vice President, Sales & Marketing; Della Lubke, Director,
                National Account; Steven Greenstein, Director, Key Customers; Luis Jorge, Director of
                Marketing; Monika Misiuta, Director, Marketing; Chris Neurohr, Director, National
                Accounts; Dave Picard, SVP, Global Generic Pharmaceuticals;

          n.    Sun: Wayne Fallis, Director, National Accounts; Steven Smith, Sr. Director of Sales;
                Thomas Versosky, President;

          o.    Taro: Doug Statler, Senior Director, Head of Sales; Howard Marcus, Vice President,
                Sales & Marketing; James Josway, Vice President, RX Sales; Scott Brick, Manager,
                National Accounts; Sheila Curran, Vice President, Sales Operations; Elizabeth Guerrero,
                Director, Corporate Accounts, Managed Care; Bill Seiden, Vice President, U.S. Sales &
                Marketing;

          p.    Teva: Jessica Peters, National Accounts Manager; Kevin Green, Associate Vice President,
                National Accounts; Madalen Renner, National Account Manager; Teni Coward, Senior
                Director Sales and Trade Relations; Darren Alkins, Vice President, Pricing & Contracts;
                Christine Baeder, SVP Customer and Marketing Operations; Maureen Cavanaugh, Chief
                Operating Officer NA Gx; Timothy Crew, SVP North American Generics; Robert Cunard;
                VP Sales; Kevin Galownia; Senior Director, Pricing; Jonathan Kafer, EVP, Sales and
                Marketing; Teri Mouro Sherman, Director, National Accounts; Dave Rekenthaler, VP
                Sales; Michael Sine, Sr. Director, Corporate Account Group;




                                                       4
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.Case
                 3                 Document
                     2:16-md-02724-CMR      1-4 Filed
                                        Document      03/26/21
                                                  1207-5         Page 6 ofRECEIVED
                                                           Filed 01/28/20  121
                                                                           PagePageID73#: 1154
                                                                                5 ofNYSCEF:  12/15/2020




          q.    West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
                Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,
                Director, National Accounts; Tariq Al Tayeb, Manager, Sales & Marketing; Brian
                Hoffman, VP Business Development; and

          r.    Zydus: Michael Keenley, President; Ganesh Nyak, Chief Operating Officer & Executive
                Director; Sharvil Patel, Managing Director; Barbara Purcell, SVP U.S. Diversified
                Products; Karen Strelau, Executive Vice President, Sales & Marketing; Laura Short, Vice
                President Sales


          GPhA 2010 Fall Technical Conference – Bethesda, Maryland (October 19-21, 2010):

          a.    Actavis;
          b.    Akorn/Hi-Tech;
          c.    Amneal;
          d.    Aurobindo;
          e.    Dr. Reddy’s;
          f.    Fouguera;
          g.    Glenmark;
          h.    Lannett;
          i.    Lupin;
          j.    Mylan/UDL;
          k.    Perrigo;
          l.    Sandoz;
          m.    Strides;
          n.    Sun;
          o.    Taro;
          p.    Teva;
          q.    Upsher-Smith;
          r.    Versapharm;
          s.    West-Ward; and
          t.    Zydus.


          GPhA Annual Meeting – Orlando, Florida (February 16-18, 2011):

          a.    Actavis;
          b.    Akorn/Hi-Tech;
          c.    Apotex;
          d.    Ascend;
          e.    Aurobindo;
          f.    Breckenridge;
          g.    Dr. Reddy’s;
          h.    Fouguera;
          i.    Greenstone;


                                                       5
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.Case
                 3                 Document
                     2:16-md-02724-CMR      1-4 Filed
                                        Document      03/26/21
                                                  1207-5         Page 7 ofRECEIVED
                                                           Filed 01/28/20  121
                                                                           PagePageID73#: 1155
                                                                                6 ofNYSCEF:  12/15/2020




          j.    Heritage;
          k.    Impax;
          l.    Lupin;
          m.    Mallinckrodt;
          n.    Mylan/UDL;
          o.    Par;
          p.    Sandoz;
          q.    Taro;
          r.    Teva;
          s.    Versapharm; and
          t.    West-Ward.


          ECRM EPPS Retail Pharmacy Conference – Champions Gate, Florida (March 6-10, 2011):

          a.    Actavis;
          b.    Apotex;
          c.    Amneal;
          d.    Ascend;
          e.    Aurobindo;
          f.    Breckenridge;
          g.    Camber;
          h.    Dr. Reddy’s;
          i.    Fougera;
          j.    Glenmark;
          k.    Greenstone;
          l.    Heritage;
          m.    Hi-Tech;
          n.    Impax;
          o.    Lupin;
          p.    Par/Endo;
          q.    Perrigo;
          r.    Sandoz;
          s.    Sun;
          t.    Taro;
          u.    Teva;
          v.    Upsher-Smith;
          w.    Wockhardt;
          x.    West-Ward; and
          y.    Zydus.




                                                    6
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.Case
                 3                 Document
                     2:16-md-02724-CMR      1-4 Filed
                                        Document      03/26/21
                                                  1207-5         Page 8 ofRECEIVED
                                                           Filed 01/28/20  121
                                                                           PagePageID73#: 1156
                                                                                7 ofNYSCEF:  12/15/2020




          NACDS Annual Meeting – Scottsdale, Arizona (2011):

          a.    Actavis: Andrew Boyer, EVP, Commerical Operations; Sigurdur Olafsson, President,
                Chief Executive Officer; Michael Baker, Executive Vice President, Trade Sales and
                Development; Paul Bisaro, President and Chief Executive Officer; Michael Reed,
                Executive Director, Trade Relations; Paul Reed, Senior Director, Trade Sales and
                Operations; John Shane, Director, Trade Relations; Allan Slavsky, Sales Consultant;

          b.    Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
                National Accounts; Lyndon Johnson, Senior Vice President, Sales and Marketing; Jeff
                Watson, President & COO; Beth Hamilton, Vice President, Generic Product Sales;

          c.    Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President;

          d.    Dr. Reddy's: Amit Patel, Senior Vice President & Head, North American Generics; John
                Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Gary
                Benedict, Executive Vice President; Satish Reddy, Chief Operating Officer;

          e.    Fougera: Steve Andrzejewski, CEO; Kian Kazemi, Senior Vice President, Sales; Anthony
                Thomassey, Director, National Accounts;

          f.    Glenmark: Paul Dutra, Executive Vice President;

          g.    Impax: Doug Boothe, President Generics Division;

          h.    Mylan: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
                Commercial Officer; Matt Erick, President, Mylan North America & Brazil; Debra
                O'Brien, Chief Marketing Officer; Lloyd Sanders; Chief Operating Officer;

          i.    Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
                Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales;

          j.    Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals;
                Richard McWilliams, Senior Vice President & General Manager; Jim Tomshack, Senior
                Vice President, Sales; Mark Walin, Vice President, Consumer Healthcare Sales; John
                Wesolowski, Executive Vice President, President Rx; Philip Willis, Innovation and
                Marketing Strategy; Chris Neurohr; Director, National Accounts;

          k.    Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
                Steven Greenstein, Director, Key Customers; Armando Kellum, Vice President, Sales &
                Marketing; Paul Krauthauser, Senior Vice President, Commercial Operations; Della
                Lubke, Director, National Accounts;

          l.    Taro: Jim Kedrowski, Interim CEO; Mitchell Bashinsky, Business Development; Jim
                Josway, Vice President, RX Sales; Bill Seiden, Senior Vice President, U.S. Sales &
                Marketing;


                                                     7
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                             INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.Case
                 3                 Document
                     2:16-md-02724-CMR      1-4 Filed
                                        Document      03/26/21
                                                  1207-5         Page 9 ofRECEIVED
                                                           Filed 01/28/20  121
                                                                           PagePageID73#: 1157
                                                                                8 ofNYSCEF:  12/15/2020




          m.    Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
                Chief Operating Officer, North America Generics; Jonathan Kafer, Executive Vice
                President, Sales and Marketing; Darren Alkins, Vice President, Pricing & Contracts;
                Timothy Crew, SVP North American Generics; Robert Cunard, VP Sales; John Denman,
                SVP, Sales & Marketing;

          n.    Upsher-Smith; and

          o.    Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Laura
                Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales and Marketing.


          HDMA 2011 Business Leadership Conference – Phoenix, Arizona (June 6-7, 2011):

          a.    Actavis: Michael Baker, Executive Vice President, Trade Sales and Development; John
                Shane, Director, Trade Relations;

          b.    Amneal: Thomas Balog; Jim Luce, Executive Vice President, Sales and Marketing;
                Stephen Rutledge, Vice President of Sales

          c.    Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
                Retail Sales; Jeff Watson, Chief Commercial Officer;

          d.    Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America Generics;
                Jake Austin, Regional Account Manager; Jeff Burd, Sr. Director, Generics Rx Marketing,
                North America; Venkata Jayanti, Associate Director, Rx Generics; Tom McMullen,
                Director, National Accounts; Katherine Neely, Associate Director, Generics Rx
                Marketing, North America; Robert Rodowicz, Director, National Accounts; Cindy
                Stevens, Senior Director of National Accounts; Tricia Wetzel, Senior Director, National
                Accounts;

          e.    Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
                Accounts Executive; David Klaum, Senior Vice President and General Manager;

          f.    Greenstone: Lori LaMattina, Sales Operations Manager; Jill K. Nailor, Senior Director of
                Sales and National Accounts; Robert Sanderson, National Account Director; Robin
                Strzeminski, National Account Director; Kevin Valade, National Account Director;
                Vristine Versichele, National Acount Director; Gregory Williams, National Account
                Director;

          g.    Lannett: Richard Matchett, National Account Manager; Kevin Smith, Vice President,
                Sales & Marketing;

          h.    Mylan: Danielle Barill, Key Account Manager; Edgar Escoto, Director, National
                Accounts; Jonathan Kerr, Vice President, Sales; Stephen Krinke, National Account


                                                        8
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
               Case
                3                Document
                    2:16-md-02724-CMR     1-4 Filed
                                      Document      03/26/21
                                                 1207-5  Filed Page 10 ofRECEIVED
                                                               01/28/20   121 PageID
                                                                          Page      73 #: 1158
                                                                               9 ofNYSCEF:  12/15/2020




                Manager; James Nesta, Director, National Accounts; Stephen Stone, Director, National
                Accounts; Thomass Theiss, National Accounts Manager, Trade Relations; Gary Tighe,
                Director, Industry Relations; Ashley Vitale, Project Manager, Sales & Marketing;

          i.    Par: Michael Altamuro, Commercial Operations & Marketing; Renee Kenney, Senior
                Advisor, Generic Sales; Rich Franchi, Vice President, Sales; Rich Franchi, VP, National
                Accounts (DAVA); Justin McManus, Regional Account Manager (DAVA); Rick Pallokat,
                Senior Vice President (DAVA); Sandra Bayer, National Accounts Manager; Robert
                Enserro, Manager, Trade Relations and National Accounts;

          j.    Sandoz: Steven Greenstein, Director, National Accounts; Armando Kellum, Director,
                Contracts & Pricing; Paul Krauthauser, Director, National Accounts; Della Lubke,
                Director, National Accounts; Christopher Neurohr, Director, National Accounts; Rich
                Tremonte, Vice President, Sales & Marketing;

          k.    Sun: Susan Knoblauch, Sales Manager; Anand Shah, Sr. Manager, Sales Operations;
                Steven Smith, Corporate Account Manager;

          l.    Teva: Theresa Coward, Senior Director of National Sales; Jonathan Kafer, Vice President,
                Sales and Marketing; Robert Cunard, Vice President, Sales; John Denman, SVP, Sales &
                Marketing; Andrew Boyer, Senior Vice President, Generic Sales and Marketing; Kevin
                Green; National Account Manager; Jeffrey Herzfeld, Senior Vice President, Commercial
                Operations and America Strategy; Jeff McClard, Director, National Accounts; Jessica
                Peters, National Account Manager; Allan Slavsky, Vice President, Sales;

          m.    VersaPharm: Stephen McCune, Chief Sales and Marketing Officer; Grace Wilks,
                Manager, Pricing, Contracts, Government and National Accounts; and

          n.    Zydus: Kristy ·Ronco, Director, National Accounts and Customer Marketing; Laura
                Short, Director, National Accounts and Customer Strategy; Karen Strelau, Vice President,
                Sales.


          NACDS 2011 Pharmacy & Technology Meeting – Boston, Massachusetts (August 27-30, 2011):

          a.    Actavis: Andrew Boyer, EVP, Commercial Operations; Sigurdur Olafsson, Chief
                Executive Officer; Michael Reed, Executive Director, Trade Relations; Paul Reed, Senior
                Director, Trade Sales and Operations; John Shane, Director, Trade Relations; Allan
                Slavsky, Sales Consultant; Napoleon Clark, Vice President, Marketing; Lisa Fiveash,
                National Account Representative; Anthony Giannone, Executive Director Sales; Maureen
                Meehan, Director, National Accounts; Diane Miranda, Vice President, Distribution
                Services and Generic Marketing; Toni Picone, Marketing Manager; Vince Rinaudo,
                Director, National Accounts; Gary Salter, Director, National Accounts; David Schmidt,
                Director, National Accounts; Ara Aprahamian, Vice President, Sales & Marketing; Thad
                Demos, National Accounts Manager; Michael Dorsey, Director, National Accounts;
                Jinping McCormick, VP, Rx Sales & Marketing, Generics, US; Lisa Pehlke, Director,


                                                       9
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 11 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 10 of 73#: 1159
                                                                                  NYSCEF:   12/15/2020




                Corporate Accounts; Michael Perfetto, Chief Commercial Officer Generic RX/OTC, US
                and Canada;

          b.    Apotex: Tom Axner, National Sales Director, Distribution; Tim Berry, Tim, National
                Account Manager; Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton,
                Director, National Accounts; Jeff Watson, President & COO; Beth Hamilton, Vice
                President, Generic Product Sales; Gwen Copeland, Manager, National Accounts; John
                Crawford, National Account Director; Niki Hinman-Smock, National Account Manager;
                Tina Kaus, National Account Director; Karen Rice, Marketing Manager; Bob Simmons,
                National Account Director; James Van Lieshout, Vice President, Trade and Industry
                Relations;

          c.    Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President; Stuart Blake,
                Director, National Accounts; Patricia O'Malley, Director, Sales & Marketing Operations;
                Geoff Rouse, Director of Sales;

          d.    Dr. Reddy’s: Amit Patel, Senior Vice President & Head, North American Generics; John
                Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Jake
                Austin, VP, US Sales; Nimish Muzumdar, Director of Marketing; Katherine Neely,
                Associate Director Rx Generics; Katherine Neely, Associate Director Rx Generics; Robert
                Rodowiz, Director, Institutional Sales & Marketing; Hillary Steele, Associate Director,
                Marketing Communications; Cindy Steven, Director, National Accounts; Tricia Weitzel,
                Senior Director, National Accounts, Rx Mid-West;

          e.    Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
                National Accounts; Christopher Bihari, National Sales Director; Stephen Haag; National
                Accounts Executive; Brian Markison, CEO; Jeff Wasserstein, Senior Vice President
                Business Development;

          f.    Glenmark: Paul Dutra, Executive Vice President; Jessica Cangemi, Director, Sales and
                Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin, Director, Sales;
                Stephanie Picca, Manager, Sales and Marketing; Teny Coughlin, Executive Vice President
                and Chief Operating Officer;

          g.    G&W Laboratories: Erika Vogel-Baylor, Vice President, Sales & Marketing; Kurt
                Orlofski, CEO; Thomas Faig, National Account Manager; James Grauso, EVP, N.A.
                Commercial Operation; Joel Zaklin, Vice President, Sales and Marketing;

          h.    Heritage: Jeffrey Glazer, Chair & CEO; Jason Malek, President; Matt Edelson, Senior
                Director of Sales; Anne Sather, National Account Manager; Neal O’Mara, National
                Account Manager; Chip McCorkle, Director, National Accounts; Neal O’Mara, National
                Accounts Manager;

          i.    Lannett: Tracy DiValero, National Account Manager; Rich Matchett, Director, Sales;
                Jolene McGalliard, National Account Manager; Dwight Nix, Director, National Accounts;
                Kevin Smith, Vice President, Sales & Marketing;



                                                      10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 12 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 11 of 73#: 1160
                                                                                  NYSCEF:   12/15/2020




          j.    Mylan: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
                Commercial Officer; Danielle Barill, Key Account Manager, J. Mark Bover, Senior
                Director, Pricing & Contracts; Edgar Escoto, Director, National Accounts; Jon Kerr,
                Director National Sales; Kevin McElfresh, Executive Director, National Accounts; Sean
                Reilly, National Account Manager; Gary Tigh, Director National Accounts; Dave
                Workman, Vice President, Strategic Pricing and Contracts;

          k.    Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
                Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Michael Burton,
                Vice President, National Accounts; Rick Guillony, Vice President, National Accounts; Jon
                Holden, Vice President, Sales; Karen O'Connor, Vice President, National Accounts;
                Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett, National
                Accounts Manager (Qualitest); Gary Larson, National Accounts Manager (Qualitest); Lori
                Minnihan, Associate Director, Trade Pricing Operations (Qualitest); Charles Propst, Vice
                President (Qualitest); Warren Pefley, VP, Sales & Marketing (Qualitest);

          l.    Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals; John
                Wesolowski, Executive Vice President, President Rx; H. James Booydegraaft: Associate
                Director, Marketing; Andrea Felix, National Account Executive; Chris Owens, Customer
                Business Manager; Tony Polman, National Account Manager; Anthony Schott, National
                Account Mnaager, Retail; Shelly Snyder, National Account Manager;

          m.    Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
                Steven Greenstein, Director, Key Customers; Armando Kellum, Vice President, Sales &
                Marketing; Paul Krauthauser, Senior Vice President, Commercial Operations; Della
                Lubke, Director, National Accounts;

          n.    Sun: Wayne Fallis, Director, National Accounts; Thomas Versosky, President; Donna
                Hughes, National Account Manager;

          o.    Taro: Mitchell Bashinsky, Business Development; Jim Josway, Vice President, Rx Sales;
                Bill Seiden, Senior Vice President, U.S. Sales & Marketing; Scott Brick, Manager,
                National Accounts; Howard Marcus, VP Sales & Marketing; Brant Schofield, Vice
                President, Sales & Marketing;

          p.    Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
                Chief Operating Officer, North America Generics; Danen Alkins, Vice President, Pricing
                & Contracts; Timothy Crew, SVP North American Generics; Robert Cunard, VP Sales;
                John Denman, SVP, Sales & Marketing; Christine Baeder; SVP Customer and Marketing
                Operations; Kevin Green, Associate Vice President, National Accounts; Teri Mauro
                Sherman, Director, National Accounts; Jessica Peters, Director, Trade Operations; Dave
                Rekenthaler, VP Sales;

          q.    West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
                Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,




                                                       11
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 13 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 12 of 73#: 1161
                                                                                  NYSCEF:   12/15/2020




                Director, National Accounts; Tareq Darwazeh, National Account Senior Manager; Spiro
                Gavaris, Vice President, Sales and Marketing; and

          r.    Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Jack
                Bleau, Director of Trade; Michael Keenley, President; Ganesh Nayak, Chief Operating
                Officer & Executive Director; Sharvil Patel, Managing Director; Elizabeth Purcell, Sr.
                Director, Marketing and Portfolio Management; Lisa Ribando, Senior Contact Manager;
                Kristy Ronco, Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau,
                Executive Vice President Sales and Marketing.


          ECRM EPPS Retail Pharmacy Conference – Atlanta, Georgia (January 29-February 1, 2012):

          a.    Actavis;
          b.    Akorn;
          c.    Amneal;
          d.    Apotex;
          e.    Ascend;
          f.    Aurobindo;
          g.    Breckenridge;
          h.    Camber;
          i.    Dr. Reddy’s;
          j.    Epic;
          k.    Fougera;
          l.    Greenstone;
          m.    Heritage;
          n.    Hi-Tech;
          o.    Impax;
          p.    Lupin;
          q.    Mallinckrodt;
          r.    Par/Endo;
          s.    Perrigo;
          t.    Sandoz;
          u.    Sun;
          v.    Taro;
          w.    Teva;
          x.    Upsher-Smith;
          y.    West-Ward;
          z.    Wockhardt; and
          aa.   Zydus.




                                                      12
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 14 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 13 of 73#: 1162
                                                                                  NYSCEF:   12/15/2020




          GPhA Annual Meeting – Orlando, Florida (February 22-24, 2012):

          a.    Mylan/UDL;
          b.    Par/Endo;
          c.    Sandoz; and
          d.    Teva.


          NACDS Annual Meeting – Palm Beach, Florida (April 24-27, 2012):

          a.    Actavis: Andrew Boyer, EVP, Commercial Operations; Sigurdur Olafsson, Chief
                Executive Officer; Michael Reed, Executive Director, Trade Relations; Paul Reed, Senior
                Director, Trade Sales and Operations; John Shane, Director, Trade Relations; Allan
                Slavsky, Sales Consultant; Michael Perfetto, Chief Commercial Officer Generic RX/OTC,
                US and Canada; Paul Bisaro, President and Chief Executive Officer; Robert Stewart,
                President and CEO;

          b.    Akorn/Hi-Tech;

          c.    Alvogen;

          d.    Amneal;

          e.    Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
                National Accounts; Jeff Watson, President & COO; Beth Hamilton, Vice President,
                Generic Product Sales; James Van Lieshout, Vice President, Trade and Industry Relations;
                Peter Hardwick, Chief Commercial Officer; Lyndon Johnson, SVP, Sales & Marketing;

          f.    Aurobindo: Robert Cunard, CEO; James Grauso, EVP, N.A. Commercial Operations;

          g.    Dr. Reddy’s: Amit Patel, Senior Vice President & Head, North American Generics; John
                Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial Operations; Abhijit
                Murkerjee, President, Global Generics;

          h.    Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
                National Accounts; Christopher Bihari, National Sales Director; Brian Markison, CEO;
                Jeff Wasserstein, Senior Vice President Business Development; Jeff Bailey, Chief
                Operating Officer;

          i.    G&W Laboratories: Erika Vogel-Baylor, Vice President, Sales & Marketing; Kurt
                Orlofski, CEO;

          j.    Glenmark: Paul Dutra, Executive Vice President;

          k.    Greenstone;



                                                       13
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                             INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 15 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 14 of 73#: 1163
                                                                                  NYSCEF:   12/15/2020




          l.    Heritage;

          m.    Impax: Doug Boothe, President Generics Division;

          n.    Lupin;

          o.    Mallinckrodt;

          p.    Mylan/UDL: Robert Potter, Head of Global Sales Excellence; Anthony Mauro, Chief
                Commercial Office; Joseph Duda, Director, Pricing and Contracts; Matt Erick, President,
                Mylan North America & Brazil;

          q.    Par/Endo: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
                Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Thomas
                Haughey, President;

          r.    Perrigo: Sharon Kochan, Executive Vice President & GM Perrigo Pharmaceuticals; John
                Wesolowski, Executive Vice President, President Rx; Joseph Papa, Chair and CEO; Jim
                Tomshack, Senior Vice President, Sales; Philip Wilis, Innovation and Marketing Strategy;

          s.    Sandoz: Don DeGolyer, Chief Executive Officer & Board Director; Jeff George, CEO;
                Armando Kellum, Vice President, Sales & Marketing;

          t.    Sun;

          u.    Taro: Mitchell Bashinsky, Business Development ; Jim Josway, Vice President, Rx Sales;
                Bill Seiden, Senior Vice President, U.S. Sales & Marketing; Jim Kedrowski, Interim Chief
                Executive Officer; Russell Mainman, Director, Generic Business Unit;

          v.    Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
                Chief Operating Officer, North America Generics; Danen Alkins, Vice President, Pricing
                & Contracts; Timothy Crew, SVP North American Generics; John Denman, SVP, Sales &
                Marketing; Christine Baeder; SVP Customer and Marketing Operations; Jonathan Kafer,
                EVP, Sales & Marketing; Jeremy Levin, President & CEO; William Marth, President &
                CEO North America and Europe, Heritage Pharma Holdings; Michael Sine, Sr. Director,
                Corporate Account Group;

          w.    Versapharm;

          x.    Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Laura
                Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales and Marketing.


          HDMA 2012 Business Leadership Conference – San Antonio, Texas (June 13, 2012):

          a.    Actavis: Michael Baker, Executive Vice President, Trade Sales and Development
                (Allergan); John Shane, Director, Trade Relations (Allergan); Jack Ericsson, Senior
                Regional Manager (Allergan); Michael Reed, Director, National Trade Accounts


                                                       14
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 16 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 15 of 73#: 1164
                                                                                  NYSCEF:   12/15/2020




                (Allergan); Paul Reed, Senior Director, Trade Sales (Allergan); Carrie Wetzel, National
                Account Manager (Allergan);

          b.    Amneal: Chip Austin, Mid Atlantic District Manager; Thomas Balog, Trade Consultant;
                Jim Luce, Executive Vice President, Sales and Marketing Stephen Rutledge; Vice
                President of Sales

          c.    Apotex: Beth Hamilton, Director, National Sales; James Van Liesbout, Vice President
                Retail Sales; Jeff Watson, President;

          d.    Aurobindo: Corrine Hogan, VP Sales & Marketing; Scott White, President;

          e.    Dr. Reddy’s: John Adams, Vice President, Sales and Marketing, North America
                Generics; Jake Austin, Regional Sales Manager; Katherine Neely, Associate Director,
                Generics Rx Marketing, North America; Amanda Rebnicky, Associate Director,
                Marketing; Robert Rodowicz, Director, National Accounts; Cindy Stevens, Senior
                Director of National Accounts; Tricia Wetzel, Senior Director, National Accounts;

          f.    Fougera: Kian Kazemi, Senior Vice President, Sales; Christopher Bihari, National
                Accounts Executive; David Klamn, Senior Vice President and General Manager; Walter
                Kaczmarek, Vice President, National Accounts and Managed Markets;

          g.    Greenstone: Lori LaMattina, Sales Operations Manager; Jull K. Nailor, Senior Director,
                Sales and National Accounts; Robin Strzeminski, National Account Director; Kevin
                Valade, National Account Director; Gregory Williams, National Account Manager

          h.    Heritage: Jason Malek, President; Matt Edelson, Senior Director of Sales; Anne Sather,
                National Account Manager; Neal O'Mara, National Account Manager;

          i.    Lannett: Kevin Smith, Vice President, Sales & Marketing; Lauren Carotenuto; Justin
                McManus, National Account Manager; Tracy Sullivan, National Account Manager;

          j.    Mylan/UDL: Janet Bell, Key Accounts Manager; Edgar Escoto, Director, National
                Accounts; Charesse Forbes, Manager, Market Access Strategy; Stephen Krinke, National
                Account Manager; Kevin McElfresh, Executive Director, National Accounts; James Nesta,
                Director, National Accounts; Justin Punkett, Director, Trade Relations; Sean Reilly, Key
                Account Manager; Stephen Stone, Director, National Accounts; Thomas Theiss, Director,
                Trade Relations; Gary Tighe, Director, National Account; Lance Wyatt, Director, National
                Accounts;

          k.    Par/Endo: Sandra Bayer, National Accounts Manager;

          l.    Sandoz: Steven Greenstein, Director, National Accounts; Paul Krauthauser, Director,
                National Accounts; Della Lubke, Director, National Accounts; Christopher Neurohr,
                Director, National Accounts;

          m.    Sun: Susan Knoblauch, Sales Manager; Anand Shah, Sr. Manager, Sales Operations;
                Steven Smith, Director of Sales;


                                                       15
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 17 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 16 of 73#: 1165
                                                                                  NYSCEF:   12/15/2020




          n.    Teva: Theresa Coward, Senior Director of National Sales; Andrew Boyer, Senior Vice
                President, Generic Sales and Marketing; Christopher Doerr, Associate Director, Trade
                Operations; Kevin Green; National Account Manager; Jeff McClard, Director, National
                Accounts; Jessica Peters, National Account Manager; David Rekenthaier, Director,
                National Accounts; Richard Rogerson, Director, Pricing; Teri Mauro Sherman, Director,
                National Accounts; Allan Slavsky, Vice President, Sales;

          o.    Valeant: Asha Soto, Vice President, Trade Relations & Customer Operations; Cheryl
                Volker, Senior Manager, Customer Service;

          p.    VersPharm: Stephen M. McCune, Chief Sales and Marketig Officer; Grace Wilks,
                Manager, Pricing, Contracts, Government and National Accounts

          q.    West-Ward: Mark Boudreau, Executive Director of National Sales; John Kline, National
                Account Director; Joseph Ruhmel, National Account Director; Steven Snyder, National
                Account Director; and

          r.    Zydus: Kristy Ronco, Director, National Accounts and Customer Marketing; Laura
                Short, Director, Associate Vice President, National Account s and Customer Strategies;
                Karen Strelau, Vice President, Sales.


          NACDS 2012 Pharmacy and Technology Conference – Denver, Colorado (August 25-28, 2012):

          a.    Actavis: Andrew Boyer, EVP, Commercial Operations Michael Reed, Executive Director,
                Trade Relations; Paul Reed, Senior Director, Trade Sales and Operations; John Shane,
                Director, Trade Relations; Allan Slavsky, Sales Consultant; Michael Perfetto, Chief
                Commercial Officer Generic RX/OTC, US and Canada; Napoleon Clar, VP, Marketing;
                John Elliot, Manager, Marketing; Lisa Fiveash, National Account Representative; Anthony
                Giannone, Executive Director, Sales; Maureen Meehan, Director, National Accounts; Toni
                Picone, Marketing Manager; Vince Rinaudo, Director, National Accounts; David Schmidt,
                Director, National Accounts; Michael Baker, Executive Vice President, Trade Sales and
                Development; Ara Aprahamian, Vice President, Sales & Marketing; Steve Cohen, Vice
                President, National Accounts; Michael Dorsey, Director, National Accounts; Jinping
                McCormick, VP, Rx Sales & Marketing , Generics, US; Lisa Pehlke, Director, Corporate
                Accounts;

          b.    Apotex: Buddy Bertucci, Vice President, Institutional Sales; Sam Boulton, Director,
                National Accounts; Beth Hamilton, Vice President, Generic Product Sales; James Van
                Lieshout, Vice President, Trade and Industry Relations; Tom Axner, National Sales
                Director, Distribution; Tim Berry, National Account Manager; Gwen Copeland, Manager,
                National Accounts; John Crawford, National Account Director; Tina Kaus, National
                Account Director; Bob Sinunons, National Account Director; Debbie Veira, National
                Account Manager; Pat Walden, Senior Marketing Manager;

          c.    Aurobindo: Robert Cunard, CEO; James Grauso, EVP, N.A. Commercial Operations;
                Stuart Blake, Direcor, National Accounts; Geoff Rouse, Director of Sales;


                                                      16
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 18 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 17 of 73#: 1166
                                                                                  NYSCEF:   12/15/2020




          d.    Dr. Reddy’s: Jake Austin, VP, US Sales; Nimish Muzumdar, Director of Marketing;
                Katherine Neely, Associate Director Rx Generics; Amanda Rebricky, Associate Director,
                Marketing; Hillary Steele, Associate Director, Marketing Communications; Cindy
                Stevens, Director, National Accounts; Tricia Wetzel, Senior Director, National Accounts,
                Rx Mid-West; John Adams, SVP, Commercial Operations; Jeff Burd, SVP, Commercial
                Operations;

          e.    Fougera: Kian Kazemi, Senior Vice President, Sales; Anthony Thomassey, Director,
                National Accounts; Christopher Bihari, National Sales Director; Ilene Russo, Product
                Manager;

          f.    Glenmark: Paul Dutra, Executive Vice President; Mitchell Blashinsky, Business
                Development; Jessica Cangemi, Director, Sales & Marketing; Terry Coughlin, EVP and
                COO; David Irwin, Director of Sales; Lyndon Johnson, Director, Sales & Marketing;
                Jolene McGalliard, National Account Manager;

          g.    Heritage: Robert Glazer, Chair & CEO; Jason Malek, President; Matt Edelson, Senior
                Director of Sales; Anne Sather, National Account Manager; Neal O'Mara, National
                Account Manager; Gina Gramuglia, National Account Manager;

          h.    Impax: Doug Boothe, President Generics Division;

          i.    Lannett: Arthur Bedrosian, President and Chief Executive Officer; Tracy DiValero,
                National Account Manager; Dwight Nix, Director, National Accounts; Kevin Smith, Vice
                President, Sales & Marketing; Laura Carotenuto, National Accounts Representative; Justin
                McManus, Senior Director, Sales & Business Development;

          j.    Mylan: Robert Potter, Head of Global Sales Excellence; Joseph Duda, Director, Pricing
                and Contracts; Matt Erick, President, Mylan North America & Brazil; Mike Aigner,
                Director, National Accounts; John Barannick, Director, Trade Relations; Matt Cestra,
                Senior Director, Marketing; Rosalind Davis, Senior Manager, Contracts; Edgar Escoto,
                Director, National Accounts; Kevin McElfresh, Executive Director, National Accounts;
                Rob O'Neal, Head of Global Commercial Excellence & Incentive Comp; Sean Reilly,
                National Account Manager; Gary Tighe, Director National Accounts; Lance Wyatt,
                Director, National Accounts;

          k.    Par: Paul Campanelli, President & CEO (Endo); Michael Altamuro, Commercial
                Operations & Marketing; Renee Kenney, Senior Advisor, Generic Sales; Michael Burton,
                Vice President, National Accounts; Rick Guillory, Vice President, National Accounts; Jon
                Holden, Vice President, Sales; Karen O'Connor, Vice President, National Accounts; Rich
                Franchi, VP, Sales (DAVA); Kim Rothofsky, Senior Director, Trade Relations (DAVA);
                Sandra Bayer, Sr. Director, National Accounts (Qualitest); James Burnett, National
                Accounts Manager (Qualitest); Lori Minnihan, Associate Director, Trade Pricing
                Operations (Qualitest); Charles Propst, Vice President (Qualitest); Warren Pefley, VP,
                Sales & Marketing (Qualitest); Kelly Bachmeier, Director, National Accounts (Qualitest);



                                                       17
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 19 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 18 of 73#: 1167
                                                                                  NYSCEF:   12/15/2020




                Walter Busbee, Director of National Accounts (Qualitest); Spike Pannell, National
                Account Manager (Qualitest);

          l.    Perrigo: John Wesolowski, Executive Vice President, President Rx; H. James
                Booydegraaff, Associate Director, Marketing; Andrea Felix, National Account Executive;
                Ori Gutwerg, National Account Executive; Katie McCormack, National Account Manager;
                Tony Pelman, National Account Manager; Shelly Snyder, National Account Manager;

          m.    Sandoz: Armando Kellum, Vice President, Sales & Marketing; Steven Greenstein,
                Director, Key Customers; Della Lubke, Director, National Accounts; Chris Neurolu,
                Director, National Accounts;

          n.    Sun: Wayne Fallis, Director, National Accounts; Thomas Versosky, President; Susan
                Knoblauch, Synior Manager, Sales; Grace Shen, VP, Marketing; Steven Smith, Sr. Director
                of Sales;

          o.    Taro: Jim Josway, Vice President, Rx Sales; Bill Seiden, Senior Vice President, U.S. Sales
                & Marketing; Scott Brick, Manager, National Accounts; Sheila Curran, Vice President,
                Sales Operations; Howard Marcus, VP Sales & Marketing; Doug Statler, Sr. Director/Head
                of Sales;

          p.    Teva: Theresa Coward, Senior Director Sales & Trade Relations; Maureen Cavanaugh,
                Chief Operating Officer, North America Generics; Darren Alkins, Vice President, Pricing
                & Contracts; Timothy Crew, SVP North American Generics; John Demnan, VP Sales &
                Marketing; Christine Baeder; SVP Customer and Marketing Operations; Christopher
                Doen-, Vice President, Trade Relations; Kevin Galownia, Senior Director, Pricing; Scott
                Goldy, Director, National Accounts; Kevin Green, Associate Vice President, National
                Accounts; Jennifer Guzman, Director, Marketing, Health Systems; Teri Moura Sherman,
                Director, National Accounts; Jessica Peters, Director, Trade Operations; Dave
                Rekenthaler, VP Sales;

          q.    West-Ward: Jason Grenfell-Gardner, Senior Vice President, Sales & Marketing; Luis
                Velez, Senior Director of Sales; Mark Ritchey, Vice President, Sales; Paul Markowitz,
                Director, National Accounts; Ta.reg Darwazeh, National Account Senior Manager; Spiro
                Gavaris, Vice President, Sales and Marketing; Brittany Cummins, Territory Sales
                Representative; Brian Hoffmann, VP Business Development; and

          r.    Zydus: Joseph Renner, Chair of the Board; Kristy Ronco, Vice President, Sales; Jack
                Bleau, Director of Trade; Michael Keenley, President; Patricia Kwilos, VP of Marketing;
                Ganesh Nayak, Chief Operating Officer & Executive Director; Sharvil Patel, Managing
                Director; Laura Short, Vice President, Sales; Karen Strelau, Executive Vice President Sales
                and Marketing.




                                                        18
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 20 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 19 of 73#: 1168
                                                                                  NYSCEF:   12/15/2020




          GPhA 2012 Technical Conference – Bethesda, Maryland (October 1-3, 2012):

          a.    Actavis: Joyce DelGaudio, Executive Director, Regulatory Affairs;
          b.    Akorn;
          c.    Amneal;
          d.    Apotex: Bruce Clark, Senior Vice President, Scientific and Regulatory Affairs;
          e.    Ascend;
          f.    Aurobindo;
          g.    Breckenridge;
          h.    Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality;
          i.    Fougera;
          j.    Glenmark;
          k.    Heritage;
          l.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
          m.    Lannett;
          n.    Lupin;
          o.    Mallinckrodt;
          p.    Mylan: Marcie McClintic, Vice President and General Counsel;
          q.    Par;
          r.    Perrigo;
          s.    Sandoz: Don DeGolyer, President;
          t.    Strides;
          u.    Sun;
          v.    Taro;
          w.    Teva: Allan Oberman, President and CEO;
          x.    Upsher-Smith;
          y.    Versapharm;
          z.    Zydus.


          HDMA 2012 Annual Board & Membership Meeting – (October 5, 2012):

          a.    Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
                Vice President of Sales;

          b.    Mylan: Robert Potter, Executive President, Sales & Channel Development; Joseph Duda,
                Vice President, Sales Operation; James Nesta, Executive Director, National Accounts;
                Robert O'Neil, Vice President Controller;

          c.    Par: Scott Littlefield, National Account Director (Endo); and

          d.    Teva: Christine Baeder, Senior Director, Customer Operations; Maureen Cavanaugh,
                Senior Vice President, Sales & Marketing; Theresa Coward, Senior Director of National
                Sales; and Christopher R. Doerr, Associate Director, Trade Operations.



                                                       19
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 21 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 20 of 73#: 1169
                                                                                  NYSCEF:   12/15/2020




          NACDS 2013 Regional Chain Conference – (February 3-5, 2013):

          a.    Actavis: Michael Baker, Executive Vice President, Trade and Sales Department,
                Executive Vice President, Trade Sales and Development; Paul Reed, Senior Director,
                Trade Sales and Development; and

          b.    Teva: Theresa Coward, Senior Director Sales and Trade Relations.


          HDMA 2013 Specialty Pharmaceutical Supply Chain Issues & Trends Seminar – (Feb. 12-
          13, 2013):

          a.    Apotex;
          b.    Lannett;
          c.    Mylan;
          d.    Sandoz; and
          e.    Teva

          GPhA Annual Meeting – Orlando, Florida (February 20-22, 2013):

          a.    Actavis: Sigurdur Olafsson, President;
          b.    Akorn;
          c.    Alvogen;
          d.    Amneal;
          e.    Apotex;
          f.    Ascend;
          g.    Aurobindo;
          h.    Breckenridge;
          i.    Dr. Reddy’s;
          j.    G&W Laboratories;
          k.    Glenmark;
          l.    Greenstone;
          m.    Heritage;
          n.    Impax;
          o.    Lupin;
          p.    Mallinckrodt;
          q.    Mylan: Anthony Mauro, President;
          r.    Par;
          s.    Perrigo: Douglas Boothe, President of Generics Division; Judy Brown, Chief Financial
                Officer; Joseph Papa, Chairman and CEO; Richard Stec, Vice President of Global and
                Regulatory Affairs;
          t.    Sandoz: Donald DeGolyer, President & CEO;
          u.    Sun;
          v.    Taro: Kim DiPadova; Kal Sundaram, CEO;
          w.    Teligent (IGI Laboratories): Jason Grenfell-Gardner, President and CEO;
          x.    Teva: Allan Oberman, President and CEO;


                                                      20
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 22 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 21 of 73#: 1170
                                                                                  NYSCEF:   12/15/2020




          y.    Versapharm;
          z.    Wockhardt; and
          aa.   Zydus.


          ECRM Annual Retail Pharmacy Efficient Program Planning Session – (February 24-27,
          2013):

          a.    Actavis;
          b.    Akorn;
          c.    Amneal;
          d.    Apotex;
          e.    Ascend;
          f.    Aurobindo;
          g.    Breckenridge;
          h.    Camber;
          i.    Dr. Reddy’s;
          j.    Epic;
          k.    Fougera;
          l.    Greenstone;
          m.    Heritage;
          n.    Hi-Tech;
          o.    Impax;
          p.    Lupin;
          q.    Mallinckrodt;
          r.    Par/Endo;
          s.    Perrigo: Andrea Felix, National Account Executive; Katie McCormack, National
                Account Manager; Tonly Polman, National Account Executive;
          t.    Sandoz;
          u.    Sun;
          v.    Taro: Doug Statler, Sr. Director/Head of Sales; Howard Marcus, VP Sales & Marketing;
                Scott Brick, Manager, National Accounts;
          w.    Teligent: Jason Grenfell-Gardner, President and CEO; Shawn McMorrow, National
                Accounts Manager;
          x.    Teva;
          y.    Upsher-Smith;
          z.    West-Ward;
          aa.   Wockhardt; and
          bb.   Zydus.




                                                      21
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 23 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 22 of 73#: 1171
                                                                                  NYSCEF:   12/15/2020




          HDMA 2013 Supply Chain Security Seminar – Wilmington, DE (May 14-15, 2013):

          a.    Actavis;
          b.    Apotex;
          c.    Sandoz; and
          d.    Teva.


          NACDS 2013 Annual Meeting – Sands Expo Convention Center, Palm Beach, Florida (April
          20-23, 2013):

          a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Sigurdur
                Olafsson, President, Global Generics Medicines; Robert Stewart, Chief Operating
                Officer; Michael Baker, Executive Vice President, Trade and Sales Department; Vivek
                Bachhawat, Vice President, Pacific; Paul Bisaro, Board Member; Jean-Guy Goulet,
                Regional President, Canada Generics; Michael Reed, Executive Director, Trade
                Relations; Paul Reed, Senior Director, Trade Sales and Development; John Shane,
                Director, Trade Relations; Allan Slavsky, Sales Consultant;

          b.    Apotex: Corey Anquetil, Director Strategic Sales, North America; Buddy Bertucci,
                Vice President, Institutional Sales; Sam Boulton, Director, National Accounts;
                Lyndon Johnson, Senior Vice President, Sales and Marketing; Jeff Watson, President
                Global Generics; Beth Hamilton, Vice President, Marketing and Portfolio Strategy,
                Sales and Marketing; David Kohler, Vice President and General Manager; Peter
                Hardwick, Senior Vice President, Sales and Marketing, Canada; Eric Organ, Vice
                President, Commercial Operations;

          c.    Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
                & Chairman; Chintu Patel, CEO & Co-Chairman; Stephen Rutledge, Vice President,
                Sales;

          d.    Aurobindo: Robert Cunard, CEO; James Grauso, Executive Vice President, North
                America Commercial Operations;

          e.    Camber: Brett Barczak, Director, Corporate Accounts; Kon Ostaficiuk, President;

          f.    Dr. Reddy’s: John Adams, Senior Vice President, Sales and Marketing; Jeff Burd,
                Vice President, Sales and Marketing; Gary Benedict, Executive Vice President;

          g.    G&W Laboratories: Erika Baylor, Vice President, Sales and Marketing; Aaron
                Greenblatt, Chief Executive Officer; Kurt Orlofski, President & Chief Operating Officer;

          h.    Glenmark: Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice President,
                Sales and Marketing; Paul Dutra, Executive Vice President;


                                                       22
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 24 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 23 of 73#: 1172
                                                                                  NYSCEF:   12/15/2020




          i.    Greenstone: James Cannon, General Manager; Greg Williams; Director, National
                Accounts;

          j.    Impax: Doug Boothe, President Generics Division;

          k.    Lupin: Dave Berthold, SVP, Generics; Vinita Gupta, CEO; Robert Hoffman, EVP, U.S.
                Generics; Paul McGarty, President;

          l.    Mallinckrodt: Ginger Collier, Senior Director, Marketing; Walt Kaczmarek, Chief
                Operating Officer; Jane Williams, Vice President-Sales;

          m.    Mylan: Joseph Duda, President; Robert Potter, Senior Vice President, National
                Accounts and Channel Development, Senior Vice President of National Accounts and
                Channel Development; Anthony Mauro, Chief Commercial Officer; James Nesta, Vice
                President of Sales; Jeffrey May, Vice President, North America Product Strategy;

          n.    Par: Jon Holden, Vice President of Sales; Paul Campanelli, President; Michael
                Altamuro, Vice President Marketing and Business Analytics; Renee Kenney, Senior
                Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas, National
                Account Director, Trade;

          o.    Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
                Kapral, Senior Vice President, Consumer Healthcare Sales; Joseph Papa, Chairman
                and CEO; Christian Strong, Senior Vice President, Diabetes Care; Jim Tomshack,
                Senior Vice President, Sales; Mark Walin, Vice President, Consumer Healthcare Sales;
                John Wesolowski, Acting General Manager; Philip Willis, Innovation and Marketing
                Strategy;

          p.    Sandoz: Don DeGolyer, CEO; Jeff George, Global Head of Sandoz; Richard
                Tremonte, Senior Vice President, Global Generic Pharmaceuticals; Samuele Butera,
                Vice President and Head, Biopharmaceuticals; Dave Picard, Vice President,
                Biosimilars and Injectables;

          q.    Sun: GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Bill Everett,
                National Trade Account Manager;

          r.    Taro: Jim Kedrowski, Interim CEO; Ara Aprahamian, Vice President Sales and
                Marketing; Michael Perfetto, Chief Commercial Officer, Generics Rx OTC, US and
                Canada; Carlton Holmes, Vice President Marketing; Elizabeth Ivey, Vice President,
                Sales and Marketing;

          s.    Teva: Jeremy Levin, President and CEO; Theresa Coward, Senior Director of Sales;
                David Rekenthaler, Vice President, Sales; Maureen Cavanaugh, Senior Vice President


                                                     23
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 25 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 24 of 73#: 1173
                                                                                  NYSCEF:   12/15/2020




                and Chief Operating Officer, North America Generics; Allan Oberman, President and
                CEO Teva Americas Generics; Jonathan Kafer, Executive Vice President, Sales and
                Marketing; Barry Fishman, President and CEO, Teva Canada; Jeffrey Herzfeld, Senior
                Vice President US Specialty Medicines; David Marshall, Vice President of Operations;
                Michael Sine, Director, Corporate Account Group; Douglas Sommerville, Senior Vice
                President and General Manager, Teva Canada;

          t.    Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
                Director of National Accounts; Sultana Kazanas, National Account Manager;

          u.    Versapharm: Stephen McCune, Chief Sales & Marketing Officer;

          v.    Wockhardt: Michael Craney, President of Sales & Marketing; and

          w.    Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
                Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau, Executive
                Vice President Sales and Marketing.


          HDMA 2013 Business and Leadership Conference – Orlando, Florida (June 2-5, 2013):

          a.    Actavis: Andrew Boyer, President and CEO, North America Generics, Marc Falkin, Vice
                President of Purchasing; Maureen Barrett, Director of National Accounts; Anthony
                Giannone, National Accounts Director;

          b.    Akorn/Hi-Tech;

          c.    Amneal: Marty Ross, Vice President, Sales Operations; Stephen Rutledge, Vice President
                Sales;

          d.    Alvogen: William Hill, Vice President of Sales and Marketing;

          e.    Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
                National Sales Director; James Van Lieshout, Vice President, Sales; David
                Rekenthaler, National Accounts Director; Jane Williams, Vice President Specialty
                Generic Sales;

          f.    Aurobindo: Julie Faria, Senior Manager, Sales Operations and Contact Administration;

          g.    Citron: Karen Strelau, Vice President, Sales; Laura Short, Associate Vice President,
                Sales;

          h.    Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
                America Generics; Michael Burton, Director National Accounts, Health Systems; Joshua
                Hudgens, Director of Purchasing; Patricia Wetzel Senior Director, National Accounts;


                                                      24
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 26 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 25 of 73#: 1174
                                                                                  NYSCEF:   12/15/2020




          i.    Glenmark: Christopher Bihari, Director National Accounts;

          j.    Greenstone: Lori LaMattina, Sales Marketing Manager; Jill K. Nailor, Senior Director,
                Sales and National Accounts; Robin Strzeminski, National Account Director; Kevin
                Valade, National Account Director; Gregory Williams, National Account Manager;

          k.    Heritage: Neal O’Mara, National Accounts Manager; Anne Sather, National Account
                Manager;

          l.    Impax: Gary Skalski (“Skalski”), Director of Sales; William Ball (“Ball”), Senior
                National Account Manager; Danny Darnell (“Darnell”), Senior National Account
                Manager; Todd Engle, Senior Director, Sales Operations;

          m.    Lannett: Kevin Smith, Vice President of Sales; Grace Wilks, Director, Sales and
                Marketing; Tracy Sullivan, Director of National Accounts; Robert Foley, Marketing
                Manager;

          n.    Lupin: Dave Berthold, VP, Sales, U.S. Generics; David Shirkey, National Accounts
                Manager; Lauren Walten, National Account Manager;

          o.    Mallinkrodt: Steven Becker, National Account Director; Kian Kazemi, Director, Retail
                National Accounts – Specialty Generics; Jacob Longenecker, Product Manager, Specialty
                Generics; Jane Williams, Vice President, Sales – Specialty Generics;

          p.    Mylan: Janet Bell, National Accounts Director; Joseph Duda, Vice President, North
                America Sales Operations and Customer Excellence; Edgar Escoto, National Accounts
                Director; Kevin McElfresh, Executive Director, National Accounts; James Nesta,
                Vice President of Sales; Robert O’Neill, Vice President; Sean Reilly, Key Account
                Manager; John Shane, Director of National Trade Accounts; Gary Tighe, National
                Accounts Director; Lance Wyatt, National Accounts Director; Michael Aigner, Director,
                National Accounts; John Baranick, Director, Trade Relations; Danielle Barill, Director,
                Sales Support and Customer Relations; Andrew Dobbs, Manager, Supplier Trade
                Relations; Richard Isaac, Senior Manager, Strategic Accounts; Christopher Neurohr,
                Director, National Accounts;

          q.    Par: Jon Holden, Vice President of Sales; Sandra Bayer, National Accounts Manager;
                Peter Gargiulo, Director, National Accounts; Christopher Neurohr, Director, National
                Accounts; John Bullock, National Accounts Director;

          r.    Sandoz: Alan Ryan, Associate Director, National Accounts; Dawn Doggett, National
                Trade Affairs Executive, Managed Markets;

          s.    Sun: Scott Littlefield, Trade Director, National Account Director; Daniel Schober,
                Associate Vice President, Trade Sales; David Moody, CEO, Mutual; David
                Simoneaux, Marketing Coordinator, Mutual;


                                                       25
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 27 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 26 of 73#: 1175
                                                                                  NYSCEF:   12/15/2020




          t.    Teva: Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
                Director; Jeffrey Herzfeld, Senior Vice President, Commercial Operations and America
                Strategy; Jessica Peters, National Accounts Manager; Teri Sherman, National Accounts
                Director; Christine Baeder, Senior Director Customer Operations; Maureen Barrett,
                Director, National Accounts; Andrew Boyer, Senior Vice President, Generic Sales and
                Marketing; Marc Falkin, Vice President, Purchasing; Christopher Doerr, Director Trade
                Relations;

          u.    Valeant: Cheryl Volker, Senior Manager, Customer Service;

          v.    VersaPharm: Tara Demianyk, Pricing, Contracs and Sales Analyst; Stephen M.
                McCune, Chief Sales and Marketing Officer

          w.    West-Ward: Mark Boudreau, Executive Director of National Sales; Paul Kersten, Vice
                President, Sales and Marketing; Neal Gervais, National Account Director; John Kline,
                National Account Director; Joseph Ruhmel, National Account Director; Marik
                Soudreau, Executive Director, National Sales; Steven Snyder, National Account
                Director; and

          x.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
                Manager; Marc Kikuchi, Senior Vice President, Global Generics; Phyllis Kidder, Senior
                Vice President, Global Generics; Kristy Ronco, Associate Vice President, National
                Accounts.


          GPhA CMC Workshop – Bethesda, Maryland (June 4-5, 2013):

          a.    Actavis;
          b.    Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
          c.    Breckenridge;
          d.    Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality
          e.    Fougera;
          f.    G&W Laboratories;
          g.    Glenmark;
          h.    Heritage;
          i.    Hi-Tech;
          j.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
          k.    Lannett;
          l.    Morton Grove;
          m.    Mylan;
          n.    Par;
          o.    Perrigo: Richard Stec, Vice President Global Regulatory Affairs;
          p.    Sandoz: Alison Sherwood, Associate Director, Regulatory Affairs;
          q.    Sun;
          r.    Taro;
          s.    Teva;


                                                      26
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 28 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 27 of 73#: 1176
                                                                                  NYSCEF:   12/15/2020




          t.    UDL (Mylan Institutional);
          u.    Upsher-Smith; and,
          v.    Zydus.


          NACDS 2013 Total Store Expo – Sands Expo Convention Center, Las Vegas, Nevada (August
          10-13, 2013):

          a.    Actavis: Michael Baker, Executive Vice President, Trade and Sales Department;
                Andrew Boyer, President and CEO, North America Generics; Napolean Clark, Vice
                President of Marketing; Michael Dorsey, Director of National Accounts; Marc Falkin,
                Vice President of Purchasing; Anthony Giannone, National Accounts Director; Megan
                Gorman, Senior Marketing Manager; Maureen Meehan, Director of National
                Accounts; Cindy Stevens, Director of National Accounts; Nancy Baran, Director,
                Customer Relations; Kathleen Conlon, Director, Contract Administration; Lisa Fiveash,
                National Account Representative; Rob Hooper, Senior Marketing Manager; Richard
                Rogerson, Senior Director, New Products; Allan Slavsky, Sales Consultant; Michael
                Reed, Executive Director, Trade Relations; Paul Reed, Senior Director, Trade Sales and
                Development; John Shane, Director, Trade Relations; Michael Dorsey, Director,
                National Accounts;

          b.    Akorn/Hi-Tech: John Sabat, Sr. VP of National Accounts; M. Tranter, National
                Accounts Manager, Sales and Marketing; Mick McCanna, Account Manager;

          c.    Apotex: Tom Axner, National Sales Director, Distribution; Tim Berry, National
                Account Manager; Gwen Copeland, Manager, National Accounts; John Crawford,
                National Account Director; Sam Boulton, Director, National Accounts; Jeffrey
                Hampton, Senior Vice President and National Manager, US and Latin America; Niki
                Hinman Smock, National Account Manager; David Kohler, Vice President and General
                Manager; Chirag Patel, Marketing Director, National Accounts; Shannon Price, Senior
                Marketing Director; Bob Simmons, National Accounts Director; Debbie Veira,
                National Accounts Manager; Pat Walden, Senior Marketing Manager; Corey Anquetil,
                Director, Strategic Sales National Accounts; Beth Hamilton, Vice President, Marketing
                and Portfolio Strategy, Sales and Marketing; Tina Kaus, National Accounts Director;
                James Van Lieshout, Senior Director, Commercial Operations; Pat Walden, Senior
                Marketing Manager;

          d.    Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
                Vice President, Sales; Jeffrey Rumler, Executive Vice President, Sales and Marketing;

          e.    Amneal: Andy Cline, Account Executive; David Hardin, National Accounts Manager;
                Liz Koprowski, National Account Manager; Jim Luce, Executive Vice President, Sales &
                Marketing; Brown Massey, Director, Sales; June Parker, National Accounts Manager;
                Chintu Patel, CEO & Co-Chairman; Chirag Patel, Co-CEO & Chairman; Becky Reece,
                Event Coordinator; Shannon Rivero, Vice President, Pricing & Analytics; Stephen
                Rutledge, Vice President, Sales; Kammi Wilson, Marketing Manager;


                                                      27
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 29 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 28 of 73#: 1177
                                                                                  NYSCEF:   12/15/2020




          f.    Aurobindo: Stuart Blake, Director, National Accounts; Robert Cunard, CEO; Patrick
                Santangelo, Senior Director, Sales; Anthony Thomassey, Director National Accounts;

          g.    Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
                Manager; Chris D’India, National Acocunt Manager; Stu Messinger, Director of National
                Accounts; Kon Ostaficiuk, President; Dan Piergies, Director, Sales Operations, Laura
                Ricardo, Director of Corporate Accounts; Clayton Smith, Account Manager;

          h.    Citron: Vimal Kavuru, CEO;

          i.    Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
                Head, National Accounts, North America Generics; Jinping McCormick, Vice President
                Rx Marketing, US Generics; Nimish Muzumdar, Director of Marketing; Larry Knupp,
                Director of National Accounts; Gary Benedict, Executive Vice President; Umang
                Vohra, Executive Vice President and Head of North America Generics;

          j.    Fougera;

          k.    G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Lauren Connolly,
                National Account Manager; Aaron Greenblatt, Chief Executive Officer; Kurt Orlofski,
                President & Chief Operating Officer; Michelle Sisco, Sales Analyst;

          l.    Glenmark: Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice President,
                Sales and Marketing; Paul Dutra, Executive Vice President; Jessica Cangemi,
                Director, Sales and Marketing; Jeff Johnson, Director, Sales and Marketing; David
                Irwin, Director, Sales; Stephanie Picca, Manager, Sales and Marketing; Terry Coughlin,
                Executive Vice President and Chief Operating Officer;

          m.    Greenstone: James Cannon, General Manager; Linda Hannemann; Lori Lamattina, Sales
                Operations Manager; Jill Nailor, Sr. Director Sales and National Accounts; Robin
                Strezeminski, National Account Director; Kevin Valade, National Account Director,
                Christine Versichele, Director of U.S. Generic Channel Strategies; Christopher Weller,
                Senior Manager, Marketing & Strategy; Greg Williams, Director, National Accounts;

          n.    Heritage: Allen Dunehew, President and CEO; Matt Edelson, Senior Director of Sales;
                Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Neal O’Mara, National
                Accounts Manager; Anne Sather, National Account Manager; Gina Gramuglia,
                Commercial Operations;

          o.    Impax: Chris Gerber, Director of Pricing and Contracts; Italo Pennella, Account
                Manager; Dan Rozmiarek, Account Manager;

          p.    Lannett: Arthur Bedrosian, President and CEO; William Schreck, Chief Operating
                Officer; Justin McManus, Director, National Accounts; Kevin Smith, Vice President,




                                                      28
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 30 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 29 of 73#: 1178
                                                                                  NYSCEF:   12/15/2020




                Sales and Marketing; Tracy Sullivan, National Accounts Manager; Lauren Carotenuto,
                National Accounts Representative; Michael Block, Business Development Manager;

          q.    Lupin: Dave Berthold, SVP, Generics; Robert Hoffman, EVP, U.S. Generics; Paul
                McGarty, President; Steve Randazzo, SVP; David Shirkey, National Account Manager;
                Lauren Walten, National Account Manager;

          r.    Mallinckrodt: Scott Parker, Director of Trade, Brand Pharmaceuticals; Steve Becker,
                Director of National Account; Lisa Cardetti, National Account Manager; Ginger Collier,
                Senior Director, Marketing; Joe Duarte, Director, Access Marketing; Walt Kaczmarek,
                Chief Operating Officer; Kian Kazemi, Vice President, Sales; Marc Montgomery,
                Director of Marketing; Bonnie New, National Account Manager; Pete Romer, National
                Account Manager; Kevin Vorderstrasse, Director Strategic Marketing; Jane Williams,
                Vice President-Sales;

          s.    Mylan: James Nesta, Vice President of Sales; Michael Aigner, Director, National
                Accounts; Joseph Duda, President; Kevin McElfresh, Executive Director, National
                Accounts; Robert O’Neill, Vice President; Robert Potter, Senior Vice President, North
                America and Channel Development; Lance Wyatt, National Accounts Director; Matt
                Cestra, Senior Director Marketing; Rodney Emerson, Director, Pricing and Contracts;
                Edgar Escoto, National Accounts Director; Stephen Krinke, National Accounts
                Manager; Damon Pullman, West Regional Account Manager; Sean Reilly, Key
                Account Manager; John Baranick, Director, Trade Relations; Shane Bartolo, Senior
                Specialist, Sales Administration; Vive Bridges, Senior Director of Global Events;
                Martin Fletcher, Senior Director, Commercial Business and Purchasing; Ron Graybill,
                Vice President Managed Markets; Adrienne Helmick, Associate Product Manager,
                Marketing; Chad Holland, Vice President, Commercial Operations; Heather Paton, Vice
                President Sales; Bipan Singh, Director, Marketing; Tom Theiss, Director, Trade
                Relations; Christine Waller, Senior Manager, North America Communications;

          t.    Par: Jon Holden, Vice President of Sales; Michael Altamuro, Vice President
                Marketing and Business Analytics; Renee Kenney, Senior Advisor, Generic Sales, Senior
                Advisor Generic Sales; Karen O’Connor, Vice President, National Accounts; Rick
                Guillory, Vice President of National Accounts; Gerald Burton, Vice President of
                National Accounts; Christine Caronna, Director National Accounts; Rich Franchi, Vice
                President, Sales; Kim Rothofsky, Senior Director, Trade Relations; Scott Littlefield,
                Trade Director; Brent Bumpas, National Account Director, Trade; Kevin O’Brien,
                Senior Director Payer Markets; Warren Pefley, Vice President, Sales and Marketing;
                Charles “Trey” Probst, Vice President; Kelly Bachmeier, Director, National Accounts;
                Sandra Bayer, Senior Director, National Accounts; James Burnett, National Accounts
                Manager; Walter Busbee, Director National Accounts; Lori Minnihan, Associate
                Director, Trade Pricing Operations; Spike Pannell, National Account Manager; Sandra
                Parker, Deputy Compliance Officer; Michael Reiney, Vice President, Purchasing; Jeremy
                Tatum, Director, Market Insights; Darren Hall, Director, National Accounts;




                                                      29
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 31 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 30 of 73#: 1179
                                                                                  NYSCEF:   12/15/2020




          u.    Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;
                Christian Strong, Senior Vice President, Diabetes Care; Mark Walin, Vice President,
                Consumer Healthcare Sales; John Wesolowski, Acting General Manager; Philip
                Willis, Innovation and Marketing Strategy; Tom Cotter, Vice President, OTC
                Marketing; Andrea Felix, National Account Executive; Kara Goodnature, Marketing
                Manager; Ori Gutwarg, National Account Executive; Pete Haakenstad, National Account
                Manager; Larry Hudson, Animal Health; H. James Booydegraaff, Associate Director,
                Marketing; Andy Kjeelberg, Vice President, Consumer Healthcare Sales; John
                Klingenmeyer, Vice President, Consumer Healthcare Sales; Shelley Kocur, Senior
                Director, Service and Customer Supply Chains; Elizabeth Lowney, Strategic and
                Pipeline Plan Manager; Katie McCormack, National Account Manager; Richard
                McWilliams, Senior Vice President and General Manager; Kristine Milbocker, Trade
                Relations Planner; Troy Pelak, Vice President, Consumer Healthcare Sales; Tony
                Polman, National Account Executive; Neal Wilmore, Vice President Commercial
                Operations, Animal Health; Michael Yacullo, Vice President, Consumer Healthcare
                Sales; Tom Zimmerman, Vice President and General Manager;

          v.    Sandoz: Peter Goldschmidt, President Sandoz US and Head North America; Armando
                Kellum, Vice President, Sales and Marketing; Paul Krauthauser, Senior Vice President,
                Sales and Marketing; Della Lubke, National Account Executive; Steven Greenstein,
                Director, Key Customers; Christopher Bihari, Director, Key Customers; Anuj Hasija,
                Executive Director, Key Customers;

          w.    Sun: William Everett, National Trade Account Manager; Wayne Fallis, Director,
                National Accounts; Steven Goodman, Director Marketing, Generics; Susan Knoblauch,
                Senior Manager, Sales; GP Singh Sachdeva, President of Sun Pharmaceuticals, USA;
                Grace Shen, Vice President, Marketing; Steven Smith, Senior Director of Sales;
                Christopher Bihari, Director, Key Customers;

          x.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Sheila Curran, Vice
                President, Sales Operations; Howard Marcus, Vice President Sales and Marketing;
                Michael Perfetto, Group Vice President and Chief Commercial Officer of the Generic
                Rx Business; Doug Statler, Senior Director, Head of Sales; Elizabeth Guerrero, Director,
                Corporate Accounts, Managed Care; Carlton Holmes, Vice President Marketing; Tim
                Kiernan, Director of Marketing Analytics;

          y.    Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
                Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
                America Generics; Kevin Galowina, Head of Marketing Operations; Jessica Peters,
                Manager of Corporate Accounts; Allan Oberman, President and CEO Teva Americas
                Generics; Jennifer Chang, Director, Marketing; Scott Goldy, Director, National
                Accounts; Christine Baeder, Senior Vice President, Customer and Marketing
                Operations; Christopher Doerr, Senior Director, Trade Operations; Kevin Green,
                Associate Vice President, National Accounts; Jeffrey Herzfeld, Senior Vice President,
                US Specialty Medicines; Jonathan Kafer, Executive Vice President, Sales and Marketing;
                Kayla Kelnhofer, National Account Executive; Jennifer King, Director, New Product



                                                       30
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 32 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 31 of 73#: 1180
                                                                                  NYSCEF:   12/15/2020




                Marketing; David Marshall, Vice President of Operations; Jerry Moore, Director, State
                Government Affairs; Teri Sherman, Director National Accounts; Jason Nagel,
                Associate Director; John Wodarczyk, Director, Customer Relations;

          z.    Upsher-Smith;

          aa.   Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
                Director of National Accounts; Tricia Green, Senior Brand Manager; Jona Mancuso,
                Brand Manager; John Reed, Director, Marketing; Sultana Kazanas, National Account
                Manager;

          bb.   Versapharm: Tara Davis, Pricing, Contracts & Sales Analyst; Jim Josway, Vice
                President, Sales; Stephen McCune, Chief Sales & Marketing Officer; Carl Merideth, Vice
                President, Marketing and Clinical Pharmacology;

          cc.   West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
                Marketing Manager; Tareq Darwazeh, National Accounts Senior Manager; Paul
                Markowitz, Director, National Accounts; Ernesto Cividanes, Manager, Trade Relations;

          dd.   Wockhardt: Karen Andrus, Director of Sales; Michael Craney, President of Sales and
                Marketing; Sunil Khera, President, The Americas, Japan and Emerging Markets; Kevin
                Knarr, VP of Sales and Marketing; Scott Koenig, VP of Sales and Marketing, Generics;
                Bob Watson, VP of National Accounts; and

          ee.   Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
                Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau, Executive Vice
                President Sales and Marketing; Elizabeth Purcell, Senior Director, Marketing and
                Portfolio Management; Ganesh Nyak, Chief Operating Officer and Executive Director;
                Daniel Lukasiewicz, Senior Manager, Marketing Operations; Sharvil Patel, Deputy
                Managing Director.


          HDMA 2013 Annual Board and Membership Meeting – White Sulphur Springs, West
          Virginia (September 29 – October 2, 2013):

          a.    Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
                Vice President of Sales;

          b.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
                Commercial Operations; James Van Lieshout, Vice President, Sales, Retail Division;
                Jeff Watson, President;

          c.    Mylan: Joseph Duda, President; Anthony Mauro, Senior Vice President; Robert
                O’Neill, Vice President, Commercial Operations; Robert Potter, Senior Vice President,
                North America; Robert Tighe, CFO;



                                                       31
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 33 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 32 of 73#: 1181
                                                                                  NYSCEF:   12/15/2020




          d.    Teva: Robert Tighe, Chief Financial Officer, North America; Theresa Coward, Senior
                Director, National Sales; Christopher Doerr, Director, Trade Operations; David
                Rekenthaler, Vice President Sales, US Generics; Christine Baeder, Senior Director,
                Customer Operations; and

          e.    Upsher-Smith.


          HDMA 2013 Annual Board & Membership Meeting – White Sulphur Springs, WV (Sept. 29 -
          Oct. 2, 2013)

          a.    Apotex;
          b.    Mylan;
          c.    Teva; and
          d.    Upsher-Smith.


          GPhA 2013 Fall Technical Conference – Bethesda, Maryland (October 28-30, 2013):

          a.    Actavis;
          b.    Akorn;
          c.    Alvogen;
          d.    Amneal;
          e.    Apotex: Kiran Krishnan Vice President, Regulatory Affairs;
          f.    Aurobindo;
          g.    Breckenridge;
          h.    Dr. Reddy’s: Nick Cappuccino, Vice-President and Head of Global Quality;
          i.    Fougera;
          j.    Glenmark;
          k.    Heritage;
          l.    Hi-Tech;
          m.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
          n.    Lannett;
          o.    Lupin;
          p.    Mallinckrodt;
          q.    Mylan: Dan Snider, Vice President Morgantown RD; Marcie McClintic, Vice President
                and Chief of Staff; Carmen Shepard, Senior VP, Global Policy and Regulatory;
          r.    Par;
          s.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
          t.    Sandoz;
          u.    Sun;
          v.    Taro;
          w.    Teligent (IGI Laboratories);
          x.    Teva;


                                                     32
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 34 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 33 of 73#: 1182
                                                                                  NYSCEF:   12/15/2020




          y.    UDL (Mylan Institutional);
          z.    Upsher-Smith;
          aa.   Versapharm;
          bb.   Wockhardt; and,
          cc.   Zydus.


          NACDS 2013 Foundation and Reception Dinner – New York, New York (December 1-3, 2013):

          a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Marc Falkin,
                Senior Vice President, Sales; Anthony Giannone, Executive Director, Sales; Paul Reed,
                Senior Director, Trade Sales and Development; Michael Reed, Executive Director, Trade
                Relations; John Shane, Director, Trade Relations;

          b.    Apotex: Jeff Watson, President, Global Generics; Tim Berry, National Account
                Manager; Sam Boulton, Director of National Accounts; Jeffrey Hampton, Senior Vice
                President and General Manager, US and Latin America; Beth Hamilton, Vice
                President, Marketing and Portfolio Strategy, Sales and Marketing; James Van
                Lieshout, Senior Director, Commercial Operations;

          c.    Mylan: Joseph Duda, President; Robert Potter, Senior Vice President North America
                National Accounts and Channel Development; Rob O’Neill, Head of Sales; Dave
                Workman, Vice President, Strategic Pricing and Contracts; James Nesta, Vice
                President of Sales;

          d.    Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;

          e.    Sandoz: Peter Goldschmidt, President Sandoz US and Head North America; Armando
                Kellum, Vice President, Sales and Marketing; Kirko Kirkov, Executive Director, Key
                Customers; Dave Picard, Vice President, Biosimilars and Injectables;

          f.    Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
                Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer, North
                America Generics; David Marshall, Vice President of Operations; and

          g.    Upsher-Smith.


          NACDS 2014 Regional Chain Conference – (Feb. 2-4, 2014):

          a.    Actavis: Paul Reed, Sr. Director, Trade Sales & Development;
          b.    Mylan: Gary Tighe, Director National Accounts;
          c.    Teva: Teri Coward; Senior Directors Sales & Trade Relations; and
          d.    Upsher-Smith: Mike McBride, Vice President, Partner Relations; Michael Muzetras,
                Senior National Account Manager; Mary Rotunno, National Account Manager;



                                                      33
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 35 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 34 of 73#: 1183
                                                                                  NYSCEF:   12/15/2020




          GPhA 2014 Annual Meeting – Orlando, Florida (February 19-21, 2014):

          a.    Actavis;
          b.    Alvogen;
          c.    Amneal;
          d.    Apotex: Jeff Watson, President;
          e.    Aurobindo;
          f.    Breckenridge;
          g.    Dr. Reddy’s;
          h.    Epic;
          i.    Greenstone;
          j.    Heritage;
          k.    Hi-Tech;
          l.    Impax;
          m.    Lupin;
          n.    Mallinckrodt;
          o.    Mylan: Marcie McClintic Coates, VP and Head of Global Regulatory Affairs; Andrea
                Miller, Senior Vice President, Head, Global Complex Products Operations; Tony Mauro,
                President;
          p.    Par;
          q.    Perrigo;
          r.    Sandoz: Carlos Sattler, M.D. Vice President, Clinical Development & Medical Affairs;
          s.    Strides Pharma;
          t.    Sun;
          u.    Taro;
          v.    Teligent (IGI Laboratories);
          w.    Teva: Allan Oberman, President and CEO;
          x.    Upsher-Smith;
          y.    Versapharm;
          z.    Wockhardt; and
          aa.   Zydus.


          ECRM’s Annual Retail Pharmacy Efficient Program Planning Session – (February 23-26,
          2014):

          a.    Actavis;
          b.    Akorn;
          c.    Amneal;
          d.    Apotex;
          e.    Ascend;
          f.    Breckenridge;
          g.    Camber;
          h.    Citron;
          i.    Dr. Reddy’s;
          j.    Epic;


                                                     34
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 36 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 35 of 73#: 1184
                                                                                  NYSCEF:   12/15/2020




          k.    Greenstone;
          l.    Heritage;
          m.    Hi-Tech;
          n.    Lannett;
          o.    Lupin;
          p.    Mallinckrodt;
          q.    Par;
          r.    Perrigo: Tony Polman, National Account Executive; Andrea Felix, National Account
                Executive; Jim Booydegraaf, Associate Director, Marketing; John Wesolowski, Acting
                General Manager, Katie McCormack, National Account Manager;
          s.    Sandoz;
          t.    Sun;
          u.    Taro: Howard Marcus, VP Sales & Marketing; Scott Brick, Manager, National Accounts;
                Elizabeth Guerrero, Director, Corporate Accounts;
          v.    Teligent: Jason Grenfell-Gardner, President and CEO; Shawn McMorrow, National
                Accounts Manager;
          w.    Upsher-Smith;
          x.    West-Ward;
          y.    Wockhardt; and
          z.    Zydus.


          ECRM 2014 Hospital, GPO & LTC Pharmaceutical – (February 23-27, 2014):

          a.    Actavis;
           b.   Akorn;
          c.    Apotex;
          d.    Breckenridge;
          e.    Citron;
          f.    Dr. Reddy’s;
          g.    Heritage;
          h.    Lannett;
          i.    Lupin;
          j.    Mylan;
          k.    Par;
          l.    Perrigo;
          m.    Sandoz;
          n.    Sun;
          o.    Teligent;
          p.    Upsher-Smith;
          q.    West-Ward;
          r.    Wockhardt; and
          s.    Zydus.




                                                    35
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 37 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 36 of 73#: 1185
                                                                                  NYSCEF:   12/15/2020




          HDMA Sixth Annual CEO Roundtable Fundraiser – New York, New York (April 1, 2014):

          a.    Actavis: Andrew Boyer, Senior Vice President, US Generics Sales and Marketing;
                Napolean Clark, Executive Director, US Generics Marketing; Marc Falkin, Vice
                President, Marketing, Pricing, and Contracts; Anthony Giannone, Executive Director,
                Sales; Rick Rogerson, Director, Pricing;

          b.    Amneal: Chintu Patel, Co-CEO and Chairman; Chirag Patel, President and Co-Chairman

          c.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Senior Vice
                President, Commercial Operations; James Van Lieshout, Vice President, Sales; Jeff
                Watson, President, US and Canada Commercial;

          d.    Aurobindo: Robert Cunard, CEO; Paul McMahon, Senior Director Commercial
                Operations;

          e.    Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
                Executive Vice President, Sales and Marketing;

          f.    Mylan: Joseph Duda, President; Hal Korman, Executive Vice President and Chief
                Operating Officer; Anthony Mauro, Senior Vice President, and President of North
                America; James Nesta, Vice President of Sales; Robert Potter, Senior Vice President,
                North America National Accounts and Channel Development; Joseph Zenkis, Vice
                President, North America Sales and Channel Strategy;

          g.    Par;

          h.    Perrigo;

          i.    Sandoz: Anuj Hasija, Executive Director, Key Accounts; Armando Kellum, Vice
                President, Contracts, Pricing, and Business Analytics; Kirko Kirkov, Executive
                Director, Key Accounts; Scott Smith, Vice President, Commercial Operations;

          j.    Taro;

          k.    Teva: Maureen Cavanaugh, Senior Vice President, Sales and Marketing; Christopher
                Doerr, Director, Trade Operations; Jeffrey Herzfeld, Senior Vice President, US Trade
                Relations, Specialty Medicines; David Rekenthaler, Generic Sales; and

          l.    Upsher-Smith.


          NACDS 2014 Annual Meeting – Scottsdale, Arizona (April 26-29, 2014):

          a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Marc Falkin,
                Vice President of Purchasing; Sigurdur Olafsson, President; Paul Reed, Senior Director


                                                      36
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 38 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 37 of 73#: 1186
                                                                                  NYSCEF:   12/15/2020




                of Trade and Sales Development; Robert Stewart, Chief Operating Officer; Paul
                Bisaro, Board Member; Jean-Guy Goulet, Regional President, Canada Generics;
                Michael Reed, Executive Director, Trade Relations; John Shane, Director, Trade
                Relations;

          b.    Apotex: Jeff Watson, President, Global Generics; Sam Boulton, Director of National
                Accounts; Jeremy Desai, President and CEO; Jeffrey Hampton, Senior Vice President
                and General Manager, US and Latin America; David Kohler, Vice President and General
                Manager; Corey Anquetil, Director, Strategic Sales North America; Buddy Bertucci,
                Vice President, Institutional Sales; Beth Hamilton, Vice President, Marketing and
                Portfolio Strategy, Sales and Marketing; James Van Lieshout, Sr. Director, Commercial
                Operations; Peter Hardwick, Senior Vice President, Sales and Marketing, Canada;

          c.    Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
                & Chairman; Shannon Rivero, Vice President, Pricing & Analytics; Stephen Rutledge,
                Vice President, Sales;

          d.    Aurobindo: Robert Cunard, CEO; Paul McMahon, Senior Director Commercial
                Operations;

          e.    Camber: Brett Barczak, Director, Corporate Accounts; Kon Ostaficiuk, President;

          f.    Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
                Executive Vice President, Sales and Marketing;

          g.    Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
                Head, National Accounts, North America Generics; Jinping McCormick, Vice President
                Rx Marketing, US Generics; Michael Allen, Vice President and Head, Rx Products,
                North America Generics; Milan Kalawadia, Vice President, OTC Division;

          h.    G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Aaron
                Greenblatt, Chief Executive Officer; Kurt Orlofski, President & Chief Operating Officer;

          i.    Glenmark: Jim Brown, Vice President of Sales; James Grauso, Executive Vice
                President, North America Sales;

          j.    Greenstone: James Cannon, General Manager; Jill Nailor, Sr. Director Sales and
                National Accounts;

          k.    Heritage: Jeffrey Glazer, CEO;

          l.    Impax: Doug Boothe, President Generics Division;

          m.    Lannett;




                                                       37
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 39 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 38 of 73#: 1187
                                                                                  NYSCEF:   12/15/2020




          n.    Lupin: Dave Berthold, SVP, Generics; Robert Hoffman, EVP, U.S. Generics; Paul
                McGarty, President;

          o.    Mallinckrodt: Ginger Collier, Senior Director, Marketing; Walk Kaczmarek, Chief
                Operating Officer; Kian Kazemi, Vice President, Sales; Todd Killian, VP, Global Market
                Access; Scott Parker, Director of Trade, Brand Pharmaceuticals; Jane Williams, Vice
                President-Sales;

          p.    Mylan: Joseph Duda, President; Anthony Mauro, Chief Commercial Officer; James
                Nesta, Vice President of Sales; Hal Korman, Executive Vice President and Chief
                Operating Officer; Robert Potter, Senior Vice President, North America and Channel
                Development; Rob O’Neill, Head of Sales; John Munson, Vice President Global
                Accounts Mylan;

          q.    Par: Jon Holden, Vice President of Sales; Paul Campanelli, President; Renee Kenney,
                Senior Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas,
                National Account Director, Trade; Michael Altamuro, Vice President, Marketing and
                Business Analytics; Antonio Pera, Chief Commercial Officer;

          r.    Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
                Kapral, Senior Vice President, Consumer Healthcare Sales; Mark Walin, Vice
                President, Consumer Healthcare Sales; John Wesolowski, Acting General Manager;
                Andy Kjellberg, Vice President, Consumer Healthcare Sales; Jeff Needham, Executive
                Vice President and General Manager, Consumer Healthcare; Tony Polman, National
                Account Executive;

          s.    Sandoz: Peter Goldschmidt, President Sandoz, US and Head, North America; Steven
                Greenstein, Director, Key Customers; Anuj Hasija, Executive Director Key Customers;
                Armando Kellum, Vice President, Sales and Marketing; Kirko Kirkov, Executive
                Director, Key Customers; Scott Smith, Vice President Sales and Marketing; Dave
                Picard, Vice President, Biosimilars and Injectables; Claude Dupuis, Director of
                Corporate Accounts Ontario and Western Canada; Jacquelin Gagnon, Vice President,
                Sales and Marketing, Canada; Michel Rubidoux, President and General Manager,
                Canada;

          t.    Sun: GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Steve Smith, Senior
                Director of Sales; Steven Goodman, Director Marketing, Generics;

          u.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
                Commercial Officer Generic RX, OTC, US and Canada; Alex Likvornik, Senior
                Director, Strategic Pricing and Marketing; Elizabeth Ivey, Vice President, Sales and
                Marketing;

          v.    Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer, North
                America Generics; Allan Oberman, President and CEO Teva Americas Generics;
                Theresa Coward, Senior Director, National Sales; Christopher Doerr, Director, Trade



                                                      38
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 40 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 39 of 73#: 1188
                                                                                  NYSCEF:   12/15/2020




                Operations; David Rekenthaler, Vice President Sales, US Generics; Christine Baeder,
                Senior Director, Customer Operations; Jeffrey Herzfeld, Senior Vice President US
                Specialty Medicines; David Marshall, Vice President of Operations; Michael Reid, Vice
                President, Corporate and Retail Sales; Michael Sine, Director, Corporate Account
                Group; Douglas Sommerville, Senior Vice President and General Manager, Canada;

          w.    Upsher-Smith;

          x.    Valeant: Thomas Allison, Senior Director of National Accounts; Eddie Andruss, Assoc.
                Director of National Accounts; Tricia Green, Senior Brand Manager; Jona Mancuso,
                Brand Manager; John Reed, Director, Marketing; Sultana Kazanas, National Account
                Manager;

          y.    Versapharm: Jim Josway, Vice President, Sales; Stephen McCune, Chief Sales &
                Marketing Officer;

          z.    Wockhardt: Michael Craney, President of Sales & Marketing; and

          aa.   Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy Ronco,
                Vice President, Sales; Scott Goldy, Director, National Account; Kevin Green, Vice
                President, National Accounts.


          MMCAP 2014 National Member Conference – Bloomington, Minnesota (May 12-15, 2014):

          a.    Actavis: Mark Blitman, Executive Director of Sales for Government Markets;
          b.    Apotex: Bob Simmons, National Account Director;
          c.    Aurobindo;
          d.    Breckenridge: Scott Cohon, National Accounts Director;
          e.    Heritage: Anne Sather, National Account Manager;
          f.    Lannett: Tracy Sullivan, National Account Manager;
          g.    Mylan: Janet Bell, Director, National Accounts;
          h.    Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director, National
                Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice President,
                National Accounts;
          i.    Perrigo: Pete Hakenstad, National Account Manager;
          j.    Sandoz;
          k.    Teva: Nick Gerebi, National Account Manager;
          l.    Upsher-Smith: Michelle Brassington, Regional Account Manager; and
          m.    West-Ward: Mark Boudreau, Executive Director of National Sales.




                                                       39
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 41 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 40 of 73#: 1189
                                                                                  NYSCEF:   12/15/2020




          HDMA 2014 Business and Leadership Conference – JW Marriott Desert Ridge, Phoenix,
          Arizona (June 1-4, 2014):

          a.    Actavis: Maureen Barrett, Director of National Accounts; Marc Falkin, Vice President
                of Purchasing; John Fallon, Director of National Accounts; Anthony Giannone,
                National Accounts Director; Andrew Boyer, Senior Vice President, Generic Sales and
                Marketing; Richard Rogerson, Executive Director Pricing and Business Analytics;

          b.    Akorn/Hi-Tech: Jonathan Kafer, Senior Director;

          c.    Alvogen: William Hill, EVP, US Commercial Operations

          d.    Amneal: Marty Ross, Vice President, Sales Operations; Stephen Rutledge, Vice
                President, Sales;

          e.    Apotex: Bob Simmons, National Account Director; Jeffrey Hampton, Vice President,
                Commercial Operations; Beth Hamilton, National Sales Director; Tina Kaus, National
                Accounts Director; James Van Lieshout, Vice President, Sales; David Rekenthaler,
                National Accounts Director; Jane Williams, Vice President Specialty Generic Sales;

          f.    Aurobindo: Julie Faria, Senior Manager, Sales;

          g.    Camber: Brett Barczak, Director, Corpporate Accounts

          h.    Citron: Laura Short, Vice President, Sales; Karen Strelau, Executive Vice President,
                Sales and Marketing;

          i.    Dr. Reddy’s: Chris Costa, Vice President of Sales; Mike Allen, Vice President and
                Head, Rx Generics; Victor Borelli; Senior Director, National Accounts; Joshua Hudgens,
                Director of Purchasing; Katherine Neeley, Associate Director; Gunjan Patel, Sales
                Analyst;

          j.    Glenmark: Christopher Bihari, Director National Accounts;

          k.    Greenstone: Lori LaMattina, Manager, Sales and Marketing; Robin Strzeminski,
                National Account Director; Gregory Williams, National Account Director;

          l.    Heritage: Anne Sather, National Account Manager; Neal O’Mara, National Accounts
                Manager; Jeffrey Glazer, Chairman and CEO; Jason Malek, Senior Vice President,
                Commercial Operations; Matthew Edelson, Associate Director, National Accounts;

          m.    Impax: Skalski; Darnell; Ball;

          n.    Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
                National Accounts; Grace Wilks, Director Sales and Marketing; Justin McManus,



                                                      40
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                             INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 42 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 41 of 73#: 1190
                                                                                  NYSCEF:   12/15/2020




                Director, National Accounts and Sales; Lauren Carotenuto, National Account
                Representative;

          o.    Lupin: Dave Berthold, VP, Sales, U.S. Generics; David Shirkey, National Accounts
                Director; Lauren Walten, National Account Manager; Kevin Walker, National Accounts
                Manager;

          p.    Mallinckrodt: Steven Becker, National Account Director; Lisa Cardetti, Director of Key
                Accounts; Walter Kaczmarek, Vice President, General Manager Specialty Generics; Kian
                Kazemi, Director, Retail National Accounts - Specialty Generics; Scott D. Parker,
                Director of Trade; Kevin D. Vorderstrasse, Senior Product Manager; Jane Williams, Vice
                President, Sales – Specialty Generics;

          q.    Mylan: Richard Isaac, Senior Manager, Strategic Accounts; Joseph Duda, President;
                Edgar Escoto, National Accounts Director; James Nesta, Vice President of Sales;
                Lance Wyatt, National Accounts Director; Michael Aigner, Director, National
                Accounts; John Baranick, Director of Trade Relations; Joseph Zenkus, Vice President,
                North America Sales and Channel Strategy; Frank Mullery, Senior Director and
                Controller; Todd Bebout, Vice President, North America Supply Chain Management;
                Janet Bell, Director, National Accounts; Steven Krinke, National Account Manager;
                Robert O’Neill, Head of Sales Generic North America; Sean Reilly, National Account
                Manager; John Shane, Trade Relations; Erik Williams, Vice President North America
                Pricing and Contracts;

          r.    Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
                National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
                President, National Accounts; Brent Bumpas, National Account Executive; Lisa
                Walker, Associate Director; Michael Reiney, Vice President, Sales; Charles “Trey”
                Propst, Vice President, National Accounts; Warren Pefley, Director, National Accounts;

          s.    Sandoz: Lisa Badura, Director, National Accounts Sales; Anuj Hasija, Key Account
                Executive Director; Kirko Kirkov, Key Account Executive Director; Ryan Alan,
                Associate Director, National Accounts; Sean Walsh, Key Account Manager; James
                Hendricks, Key Account Executive Director; Della Lubke, Director, National Accounts;
                David Picard, Vice President, Generic Sales; Christopher Bihari, Director, National
                Sales; Steve Greenstein, Director, National Accounts;

          t.    Sun: Daniel Schober, Associate Vice President, Trade Sales; Scott Littlefield, Trade
                Director, National Account Executive; Steven Smith, Senior Director of Sales; Susan
                Knoblauch, Senior Manager, Sales;

          u.    Taro: Anand Shah, Associate Director Sales Operations;

          v.    Teva: Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade Account
                Director; Christopher Doerr, Director, Trade Operations; Daniel Driscoll, Vice President
                Institutional Sales and Marketing; Jeffrey Herzfeld, Senior Vice President; Jeff McClard,


                                                        41
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 43 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 42 of 73#: 1191
                                                                                  NYSCEF:   12/15/2020




                Senior Director, National Accounts; Jessica Peters, Director, National Accounts; Teri
                Sherman, National Accounts Director; Cassie Dunrud, Associate Director; David
                Rekenthaler, Vice President, Sales, US Generics; Marc Falkin, Vice President,
                Marketing, Pricing, and Contract Operations; Nisha Patel, Director; Nick Gerebi,
                Director National Accounts;

          w.    Upsher-Smith: JoAnn Gaio, Sr. National Account Manager, Trade; Scott Hussey, Senior
                Vice President, Global Sales; Jim Maahs, Sr. Director; Michael (Mike) McBride,
                Associate Vice President, Partner Relations; Mike Muzetras, Senior National Accounts
                Manager; Doug Zitnak, National Accounts Senior Director – Trade;

          x.    Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen,
                National Account Director; Todd LaRue, Vice President of Sales, U.S.; Barbara
                Purcell, Executive Director, Global Generics Sales & Marketing;

          y.    West-Ward: Mark Boudreau, Executive Director of National Sales; Jeff Ruhland,
                Associate Manager, Supply Chain and Warehouse; Joseph Ruhmel, National Account
                Director; Steven Snyder, National Account Director;

          z.    Wockhardt: Karen Andrews, Director of Sales; Scott Koenig, Associate Vice President,
                Retail Generics; and

          aa.   Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
                Manager; Marc Kikuchi, Senior Vice President, Global Generics; Maria McManus,
                Corporate Account Manager; Jodi Weber, Corporate Account Manager; Louis Pastor,
                Senior Director, Trade Operations.


          GPhA CMC Workshop – Bethesda North Marriott Hotel, Bethesda, Maryland (June 3-4, 2014):

          a.    Actavis;
          b.    Apotex: Pradeep Sanghvi, Executive Vice President, Global R&D; Kiran Krishnan, Vice
                President, Regulatory Affairs; Chetan Doshi, Director of Formulation Development - Solid
                Dose;
          c.    Dr. Reddy’s;
          d.    Fougera;
          e.    Glenmark;
          f.    Heritage;
          g.    Hi-Tech;
          h.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
          i.    Lannett;
          j.    Lupin;
          k.    Morton Grove;
          l.    Mylan: Dan Snider, Vice President Morgantown RD;
          m.    Par;
          n.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;


                                                       42
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 44 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 43 of 73#: 1192
                                                                                  NYSCEF:   12/15/2020




          o.    Sandoz;
          p.    Sun;
          q.    Taro: Scott Tomsky, Vice President, Generic Regulatory Affairs, North America; Siva
                Vaithiyalingam, Director, Regulatory Affairs;
          r.    Teligent (IGI Laboratories);
          s.    Teva: Scott Tomsky, Generic Regulatory Affairs, North America; Siva Vaithiyalingam,
                Director, Regulatory Affairs;
          t.    Upsher-Smith; and,
          u.    Zydus.


          NACDS 2014 Total Store Expo – Boston Convention Center, Boston, Massachusetts (August
          23-26, 2014):

          a.    Actavis: Andrew Boyer, President and CEO, North America Generics; David Buchan,
                Executive Vice President Commercial, North America Generics and International;
                Napolean Clark, Vice President of Marketing; Ashley Delponte, Manager, Trade
                Marketing, Sales and Marketing; Michael Dorsey, Director of National Accounts;
                Marc Falkin, Vice President of Purchasing; Megan Gorman, Senior Marketing Manager;
                Rob Hooper, Senior Marketing Manager; Randy Hurst, Senior Vice President and
                General Manager; Christina Koleto, Manager, Pricing Senior; Maureen Meehan;
                Director National Accounts; Paul Reed, Senior Director, Trade Sales and Development;
                Richard Rogerson, Senior Director New Products, Business Analytics and Systems;
                Violet Saakyan, Marketing Manager; Eric Schultz, Senior Marketing Manager; Cindy
                Stevens, Director of National Accounts; Nancy Baran, Director, Customer Relations;
                Christopher Boland, Manager, Pharmacy Innovation; Kathleen Conlon, Director,
                Contract Administration; Mark Devlin, Senior Vice President, Managed Markets;
                Anthony Giannone, Executive Director, Sales; Christine Maiolo, Associate Director,
                Sales Operations; David Myers, Senior Manager, Products and Communications;
                Kaminie Persuad, Sales Coordinator; Michael Reed, Executive Director, Trade
                Relations; John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant;

          b.    Akorn/Hi-Tech: Ed Berrios, VP, Sales and Marketing - Hi-Tech Pharmacal Co., Inc.;
                Michael Corley, VP, National Accounts; Thomas Kronovich, VP, National Accounts;
                Bruce Kutinsky, Chief Operating Officer; Mick McCanna, Executive Director of National
                Accounts; Raj Rai Chief, Executive Officer; John Sabat, Senior Vice President of
                National Accounts; M. Tranter, National Accounts Manager, Sales & Marketing;

          c.    Apotex: Carlo Berardi, Sales; Tim Berry, National Account Manager; Gwen Copeland,
                National Accounts Manager; John Crawford, National Account Director; Sam Boulton,
                Director of National Accounts; Jeffrey Hampton, Senior Vice President and General
                Manager, US and Latin America; David Kohler, Vice President and General Manager;
                Doug Kinna, Sales; Chirag Patel, Marketing Director, National Accounts; Debbie
                Veira, National Account Manager; Beth Hamilton, Vice President, Marketing and
                Portfolio Strategy, Sales and Marketing; Tina Kaus, National Account Director; James
                Van Lieshout, Senior Director, Commercial Operations; Christina De Lima, Marketing



                                                      43
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 45 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 44 of 73#: 1193
                                                                                  NYSCEF:   12/15/2020




                Analyst; Jacquelyn Epstein, Tradeshow Coordinator; Chirag Patel; Director,
                Marketing; Corey Anquetil; Director, Strategic Sales;

          d.    Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
                Vice President, Sales; Ron Liu; Jeffrey Rumler, Executive Vice President, Sales and
                Marketing; David Thang;

          e.    Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
                Hardin, National Accounts Manager; Liz Koprowski, National Account Manager; Allen
                Lowther, Director of Pricing; Jim Luce, Executive Vice President, Sales & Marketing;
                Brown Massey, Director, Sales; June Parker, National Accounts Director; Chirag Patel,
                Co-CEO & Chairman; Chintu Patel, CEO & Co-Chairman; Becky Reece, Event
                Coordinator, Shannon Rivero, Vice President, Pricing & Analytics, Stephen Rutledge,
                Vice President, Sales; Kammi Wilson, Marketing Manager;

          f.    Aurobindo: Robert Cunard, CEO; Tim Gustafson, Director, National Accounts; Jon
                Kerr, Director, National Accounts; Paul McMahon, Senior Director, Commercial
                Operations; Ramprasad Reddy, Chairman Aurobindo Pharma Ltd.;

          g.    Camber: Briggs Arrington; Brett Barczak, Director, Corporate Accounts; Megan Becker,
                Marketing Manager; Kirk Hessels, Director of Marketing; Rich Matchett, Director, Sales;
                Victor Mazzacone, VP Sales; Stu Messinger, Director of National Accounts; Kon
                Ostaficiuk, President; Dan Piergies, Director, Sales Operation; Amanda Rebnicky; Laura
                Ricardo, Director of Corporate Accounts; Pete Romer, Director of National Accounts;
                John Segura, VP, Marketing & Operations; Clayton Smith, Account Manager; Robert
                Weinstein;

          h.    Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
                Executive Vice President, Sales and Marketing;

          i.    Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President and
                Head, National Accounts, North America Generics; Jinping McCormick, Vice President
                Rx Marketing, US Generics; Nimish Muzumdar, Director of Marketing; Larry Knupp,
                Director of National Accounts; Umang Vohra, Executive Vice President and Head of
                North America Generics; Jake Austin, Director National Accounts; Stephanie Jomisko,
                Director, Contracts and Finance; Jeff Jorgenson, Director OTC National Accounts;

          j.    Epic: Ashok Nigalaye, Chairman & CEO; Angelo Mike Lupo, VP, Sales & Marketing;

          k.    G&W Laboratories: Erika Baylor, Vice President, Sales & Marketing; Lauren
                Connolly, National Account Manager; Aaron Greenblatt, Chief Executive Officer;
                Kevin Knarr, Vice President, Sales & Marketing; Kurt Orlofski, President & Chief
                Operating Officer; Michelle Sisco, Sales Analyst;

          l.    Glenmark: Jim Brown, Vice President, Sales; Jessica Cangemi, Director, Sales and
                Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin, Director, Sales;


                                                       44
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 46 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 45 of 73#: 1194
                                                                                  NYSCEF:   12/15/2020




                Robert Matsuk, President, North America; James Grauso, Executive Vice President,
                North America Commercial Operations; Matt Van Allen, Senior Director, Commercial
                Operations;

          m.    Greenstone: James Cannon, General Manager; Christopher Kutyla, Senior Director,
                Business Alliances Team; Lori La Mattina, Sales Operations Manager; Jill Nailor, Sr.
                Director Sales and National Accounts; Thomas Nassif, Senior Manager, Marketing &
                Strategy; Robin Strzeminksi, National Account Director; Kevin Valade, National
                Account Director; Greg Williams, Director, National Accounts;

          n.    Heritage: Heather Beem, National Accounts Manager, Institutional; Katie Brodowski,
                Associate Director Institutional Sales; Matt Edelson, Senior Director of Sales; Jeffrey
                Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia, Commercial
                Operations; Neal O’Mara, National Accounts Manager; Anne Sather, National Account
                Manager;

          o.    Impax: Chris Gerber, Director of Pricing and Contracts; Doug Boothe, President
                Generics Division;

          p.    Lannett: Justin McManus, Director, National Accounts; Kevin Smith, Vice President
                Sales and Marketing; Tracy Sullivan, National Accounts Manager;

          q.    Lupin: Alicia Evolga, Director of Marketing; Robert Hoffman, EVP, U.S. Generics; Paul
                McGarty, President; Lauren Walten, National Account Manager;

          r.    Mallinckrodt: Lisa Cardetti, National Account Manager; Ginger Collier, Senior Director,
                Marketing; Ashley Greaving, Senior Event Planning Specialist; Vanessa Harris, Sr.
                Director, Managed Markets and Trade; Walt Kaczmarek, Chief Operating Officer; Kian
                Kazemi, Vice President, Sales; Marc Montgomery, Director of Marketing; Bonnie New,
                National Account Manager; Trudy Nickelson, Dir Key Accts, Generic Sales; Scott Parket,
                Director of Trade, Brand Pharmaceuticals; Jane Williams, Vice President-Sales;

          s.    Mayne: Stefan Cross: President; Gloria Schmidt, Director of National Accounts; Chris
                Schneider, Executive Vice President, Generic Product Division; Melissa Gardner,
                National Account Executive;

          t.    Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
                Accounts; Joseph Duda, President; Robert Potter, Senior Vice President, National
                Accounts and Channel Development; Michael Aigner, Director, National Accounts; Gary
                Tighe, National Accounts Director; Lance Wyatt, National Accounts Director; Michael
                Scouvart, Head of Marketing North America; John Baranick, Director, Trade
                Relations; Rameshwan Bhavsar, Manager, Managed Markets; Edgar Escoto, Director,
                National Accounts; Dawna Johnson, Coordinator, Sales and Marketing; Sherry
                Korczynski, Vice President, Epipen Marketing; Stephen Krinke, National Account
                Manager; James Nesta, Vice President, Sales; Heather Paton, Vice President Sales; Sean




                                                       45
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 47 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 46 of 73#: 1195
                                                                                  NYSCEF:   12/15/2020




                Reilly, National Account Manager; Tom Theiss, Director, Trade Relations; Kathleen
                Theiss, Manager;

          u.    Par: Jon Holden, Vice President of Sales; Rick Guillory, Vice President of National
                Accounts; Gerald Burton, Vice President, National Accounts; Christine Caronna,
                Director, National Accounts; Renee Kenney, Senior Advisor, Generic Sales; Lori
                Minnihan, Manager, Pricing and Analytics; Charles “Trey” Propst, Vice President,
                National Accounts; Michael Reiney, Vice President, Sales; Jeremy Tatum, Demand
                Manager; Antonio Pera, Chief Commercial Officer; Michael Altamuro, Vice President,
                Marketing and Business Analytics; Karen O’Connor, Vice President, National
                Accounts; Warren Pefley, Vice President, Sales and Marketing; Sandra Bayer, Senior
                Director, National Accounts; Kelly Bachmeier, Director, National Accounts; Spike
                Pannell, National Account Manager; Walter Busbee, Director of National Accounts;
                Darren Hall, Director, National Accounts; Brent Bumpas, National Account Director,
                Trade; Scott Littlefield, Trade Director, Kevin O’Brien, Senior Director Payer Markets;

          v.    Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales; Mark
                Walin, Vice President, Consumer Healthcare Sales; John Wesolowski, Acting General
                Manager; Tom Cotter, Vice President, OTC Marketing; Ori Gutwarg, National Account
                Executive; Pete Haakenstad, National Account Manager; H. James Booydegraaff,
                Associate Director, Marketing; Andy Kjeelberg, Vice President, Consumer Healthcare
                Sales; John Klingenmeyer, Vice President, Consumer Healthcare Sales; Shelley Kocur,
                Senior Director, Service and Customer Supply Chains; Katie McCormack, National
                Account Manager; Richard McWilliams, Senior Vice President and General Manager;
                Kristine Milbocker, Trade Relations Planner; Troy Pelak, Vice President, Consumer
                Healthcare Sales; Tony Polman, National Account Executive; Neal Wilmore, Vice
                President Commercial Operations, Animal Health; Michael Yacullo, Vice President,
                Consumer Healthcare Sales; Tom Zimmerman, Vice President and General Manager;
                Jon Baker, Vice President, Consumer Healthcare Sales; Kelly Gillig, International
                Commercial Operations Manager; Monica Giraldo-Alzate, Assistant Category Manager;
                Kristine Norman, Account Executive; John Shane, Rx Promotional Analyst;

          w.    Sandoz: Lisa Badura, Director, Key Customers; Christopher Bihari, Director, Key
                Customers; Steven Greenstein, Director, Key Customers; Anuj Hasija, Executive
                Director Key Customers; Armando Kellum, Vice President, Sales and Marketing; Della
                Lubke, National Account Executive; Scott Smith, Vice President Sales and Marketing;
                Arunesh Verma, Executive Director Marketing; Sean Walsh, Director, Key Customers;
                Kenneth Baker, Director, Managed Markets; Deb King, Associate Director, Reverse
                Logistics;

          x.    Strides: Joseph Davis, CCO; Mohan Devineni, President – Technical; Steve Randazzo,
                Senior Vice President;

          y.    Sun: Susan Knoblauch, Senior Manager, Sales; Grace Shen, Vice President, Marketing;
                GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Donna Hughes, National
                Account Manager; Steven Smith, Senior Director of Sales; Steven Goodman, Director



                                                       46
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 48 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 47 of 73#: 1196
                                                                                  NYSCEF:   12/15/2020




                of Generics Marketing; Anand Shah, Director, Strategic Pricing and Marketing; Jolene
                McGalliard, National Account Manager; Wayne Fallis, Director, National Accounts;

          z.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Scott Brick, Manager,
                National Accounts; Kevin Kriel, Executive Director, Marketing and Business
                Development, US and Canada; Christopher Urbanski, Director, Corporate Accounts;
                Carol Augias, Director, Customer Service; Kirk Edelman, Director, Customer
                Logistics; Alex Likvornik, Senior Director, Strategic Pricing and Marketing; Michael
                Perfetto, Chief Commercial Officer Generic Rx OTC;

          aa.   Teva: David Rekenthaler, Vice President, Sales; Maureen Cavanaugh, Senior Vice
                President and Chief Operating Office, North America Generics; Kevin Galowina, Head
                of Marketing Operations; Jessica Peters, Manager of Corporate Accounts; Nisha Patel,
                Director of National Accounts; Jocelyn Baker, Director, National Accounts; Jennifer
                Chang, Director, Marketing; Theresa Coward, Senior Director Sales and Trade
                Relations; Dan Driscoll, Vice President Institutional Sales and Marketing; Cassie
                Dunrud, Associate Director, National Accounts; Kayla Kelnhofer, National Account
                Executive; Tim McFadden, Vice President, Marketing; Christine Baeder, Senior Vice
                President, Customer and Marketing Operations; Bryan Bart, Product Manager;
                Christopher Doerr, Senior Director, Trade Operations; Jason Grossman, Associate
                Director; Jennifer King, Director, New Product Marketing; Jason Nagel, Associate
                Director; Michelle Osmian, Senior Director Customer Service; John Wodarczyk,
                Director, Customer Operations;

          bb.   Upsher-Smith;

          cc.   Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen,
                National Account Director; Laizer Kornwasser, EVP & Company Group Chairman;
                Todd LaRue, Vice President of Sales, U.S.; Brian Phillips, Senior Director of Sales;
                Barbara Purcell, VP US Generics Sales & Marketing; Elva Ramsaran, National
                Account Director, John Reed , Director, Marketing, Cerave; Natalie Rush, Director,
                Trade Relations; Steve Saxheli, Director, National Accounts;

          dd.   Versapharm: Tara Davis, Pricing, Contracts & Sales Analyst; Jim Josway, Vice
                President, Sales; Stephen McCune, Chief Sales & Marketing Officer;

          ee.   West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
                Marketing Manager; Joel Rosenstack, Senior Director, Marketing; Elizabeth Guerrero,
                Director, National Accounts; Paul Markowitz, Director, National Accounts; Doug
                Statler, Senior Director, Head of Sales; Tom Ross, Managed Care Account Manager;

          ff.   Wockhardt: Karen Andrus, Director of Sales; Michael Craney, President of Sales &
                Marketing; Sunil Khera, President-The Americas, Japan & Emerging Markets; Scott
                Koenig, Vice President Sales and Marketing, Generics; Joe Niemi, Manager, National
                Accounts; Bob Watson, Vice President, National Accounts; and




                                                     47
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 49 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 48 of 73#: 1197
                                                                                  NYSCEF:   12/15/2020




          gg.   Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
                President, National Accounts; Michael Keenley, President; Ganesh Nayak, Chief
                Operating Officer and Executive Director; Elizabeth Purcell, Senior Director,
                Marketing and Portfolio Management; Joseph Renner, President and Chief Executive
                Officer; Kristy Ronco, Vice President, Sales; Maria Bianco-Falcone, Senior Director
                Contracting.


          LogiPha Supply Chain Conference – Princeton, New Jersey (September 16-18, 2014):

          a.    Actavis: Wayne Swanton, Senior Vice President Manufacturing and Supply Chain; Priya
                Gopal, Associate Director, Strategic Planning;

          b.    Perrigo: Stuart Glickman, Executive Director Global Logistics;

          c.    Sandoz: Davis Mason, Serialization Global S upport Lead; Dorris Michele, Director of
                Supply Chain; Hillel West, Director of Supply Chain; and

          d.    Teva.


          HDMA 2014 Annual Board and Membership Meeting – Montage, Laguna Beach, California
          (September 27 – October 1, 2014):

          a.    Actavis: Marc Falkin, Vice President, Marketing, Pricing and Contracts; Andrew Boyer,
                Senior Vice President, Generic Sales and Marketing;

          b.    Amneal: Jim Luce, Executive Vice President, Sales and Marketing; Stephen Rutledge,
                Vice Presdient Sales;

          c.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
                Commercial Operations; James Van Lieshout, Vice President, Sales-Retail Division;
                David Rekenthaler, Vice President, US Generic Sales;

          d.    Mallinckrodt: Kaczmarek Walter, President, Multi-Source Pharmaceuticals; Jane
                Williams, Vice President, Sales – Specialty Generics;

          e.    Mylan: John Poulin, Senior Vice President, North America National Accounts, James
                Nesta, Vice President of Sales;

          f.    Teva: Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christopher
                Doerr, Director, Trade Operations; David Rekenthaler, Vice President Sales, US
                Generics; Christine Baeder, Senior Director, Customer Operations; and

          g.    Zydus: Marc Kikuchi, Senior Vice President, Global Generic Sourcing.



                                                       48
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 50 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 49 of 73#: 1198
                                                                                  NYSCEF:   12/15/2020




          GPhA Fall Technical Conference – Bethesda, Maryland (October 27-29, 2014):

          a.    Actavis: Michael Kimball, Executive Director, Transdermal Development;
          b.    Alvogen;
          c.    Amneal;
          d.    Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
          e.    Aurobindo;
          f.    Breckenridge;
          g.    Citron;
          h.    Dr. Reddy’s;
          i.    Fougera;
          j.    Glenmark;
          k.    Heritage;
          l.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
          m.    Lannett;
          n.    Lupin;
          o.    Mallinckrodt;
          p.    Mylan: Marcie McClintic Coates, Vice President and Head of Global Regulatory Affairs;
          q.    Par;
          r.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
          s.    Sandoz;
          t.    Strides;
          u.    Sun;
          v.    Taro;
          w.    Teligent (IGI Laboratories);
          x.    Teva: Scott Tomsky, Generic Regulatory Affairs, North America;
          y.    UDL (Mylan Institutional);
          z.    Upsher-Smith;
          aa.   Versapharm;
          bb.   West-Ward;
          cc.   Wockhardt; and
          dd.   Zydus.


          NACDS 2014 Week in New York – New York, New York (December 1, 2014):

          a.    Actavis;
          b.    Apotex;
          c.    Mylan;
          d.    Perrigo;
          e.    Sandoz;
          f.    Teva; and
          g.    West-Ward.




                                                     49
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 51 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 50 of 73#: 1199
                                                                                  NYSCEF:   12/15/2020




          NACDS 2014 Foundation and Reception Dinner – New York, New York (December 3, 2014):

          a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
                Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Brent
                Saunders, President, CEO and Chairman; Mark Devlin, Senior Vice President,
                Managed Markets; Paul Reed, Senior Director, Trade Sales and Development; Michael
                Reed, Executive Director, Trade Relations;

          b.    Apotex: James Van Lieshout, Vice President Sales and Senior Director, Commercial
                Operations; Tim Berry, National Account Manager; Sam Boulton, Director, National
                Accounts; James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
                President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President and
                General Manager;

          c.    Mylan: Anthony Mauro, Chief Commercial Officer; Robert Potter, Senior Vice
                President North America National Accounts and Channel Development; Edgar Escoto,
                Director, National Accounts; Michael Aigner, Director National Accounts;

          d.    Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;

          e.    Sandoz: Armando Kellum, Vice President, Sales and Marketing; Scott Smith, Vice
                President, Sales and Marketing;

          f.    Valeant: Todd LaRue; VP of Sales, US;

          g.    Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice President,
                Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
                America Generics; Jessica Peters, Director National Accounts; Christine Baeder, Senior
                Director, Customer Operations; and

          h.    Upsher-Smith.


          NACDS 2015 Regional Chain Conference – (February 1-3, 2015):

          a.    Actavis; and
          b.    Mylan.


          GPhA 2015 Annual Meeting – Fontainebleau Miami Beach, Miami, Florida (February 9-11,
          2015):

          a.    Actavis;
          b.    Akorn;
          c.    Alvogen;
          d.    Amneal;


                                                       50
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 52 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 51 of 73#: 1200
                                                                                  NYSCEF:   12/15/2020




          e.    Apotex: Jeff Watson, President;
          f.    Aurobindo;
          g.    Breckenridge;
          h.    Camber;
          i.    Dr. Reddy’s;
          j.    Epic;
          k.    Glenmark;
          l.    Greenstone;
          m.    Heritage;
          n.    Impax;
          o.    Lupin;
          p.    Mallinckrodt;
          q.    Mylan: Rajiv Malik, President; Deborah Autor, Senior Vice President, Strategic Global
                Quality & Regulatory Policy;
          r.    Par;
          s.    Perrigo: Joseph Papa, President, Chief Executive Officer and Chairman;
          t.    Sandoz;
          u.    Taro;
          v.    Teligent (IGI Laboratories);
          w.    Teva: Sigurdur Olafsson, President and Chief Executive Officer, Global Generic
                Medicines Group; Brian Rubenstein, Executive Counsel;
          x.    Upsher-Smith;
          y.    West-Ward;
          z.    Wockhardt; and
          aa.   Zydus.


          HCSCA National Pharmacy Forum – Marriott Waterside Hotel and Marina, Tampa, Florida
          (February 16-18, 2015):

          a.    Actavis: John Fallon, Executive Director of Sales;

          b.    Breckenridge: David Giering, Marketing and Trade Relations Manager;

          c.    Mylan: Lee Rosencrance, District Manager; Martin Wingerter, Director of National
                Accounts; Janet Bell, Director of National Accounts; Mark Pittenger, Senior Director
                of National Accounts; Cam Bivens, Director of National Accounts; Heather Paton, Vice
                President, Institutional Sales;

          d.    Taro;

          e.    Teva: Brad Bradford, Director of National Accounts; Jeff McClard, Senior Director
                of National Accounts; Nick Gerebi, Director of National Accounts; and




                                                       51
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 53 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 52 of 73#: 1201
                                                                                  NYSCEF:   12/15/2020




          f.    West-Ward: Neal Gervais, National Account Director; Joseph Schrick, Director,
                National Accounts; Anthony Massaro, Associate Product Manager; Mark Zampella,
                Director, National Accounts; Brad Bradford, Director of National Accounts.


          HDMA 2015 Annual CEO Roundtable Fundraiser – New York, New York (April 14, 2015)

          a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
                Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Anthony
                Giannone, Executive Director, Sales;

          b.    Amneal;

          c.    Apotex: Beth Hamilton, Vice President, Sales & Marketing; Jeffrey Hampton, Senior
                Vice President, Commercial Operations; Jeff Watson, President Global Generics;

          d.    Dr. Reddy’s: Mike Allen, Vice President & Head, Rx Generics; Victor Borelli, Senior
                Director, Head of National Accounts Rx Generics; Jinping McCormick, Senior Director,
                Generic Rx Marketing, North America; Umang Vohra, Executive Vice President and
                Head North America Generics;

          e.    Mallinckrodt;

          f.    Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
                Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, Head of Mylan
                Pharmaceuticals and Canada; Chrys Kokino, Head of Global Biologics Commercial;
                Frank Mullery, Head of Commercial Finance; James Nesta, Vice President Sales;
                David Workman, Vice President Strategic Pricing;

          g.    Par: Michael Altamuro, Vice President Marketing        and Business Analytics; Jon
                Holden, Vice President of Sales; Paul Campanelli,      CEO; Terry Coughlin, Chief
                Operating Officer; Steve Mock, Corporate Affairs;      Joel Morales, Vice President
                Finance; Antonio Pera, Chief Commercial Officer;       Brandon Rockwell, Executive
                Director, Business;

          h.    Sandoz: Anuj Hasija, Executive Director, Key Accounts; Victor Moreire, Director
                Contracts and Analytics; Ted Slack, Senior Director, US Managed Markets, Robert
                Spina, Vice President, Pricing; and

          i.    Sun;

          j.    Teva: Christine Baeder, Vice President, Customer Operations; Maureen Cavanaugh,
                Chief Operating Officer; Christopher Doerr, Senior Director, Trade Operations; Jeffrey
                Herzfeld, Senior Vice President, US Specialty Medicines Trade Relations; Adam Levitt,
                Senior Vice President, Global Commercial Operations.



                                                      52
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 54 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 53 of 73#: 1202
                                                                                  NYSCEF:   12/15/2020




          k.    Zydus: Kevin Green, Sr. Director of Sales; Kristy Ronco, Vice President, Sales


          HDMA 2015 Center for Healthcare Supply Chain Research Board of Directors Meeting –
          (April 14, 2015)

          a.    Mylan; and
          b.    Teva.


          NACDS 2015 Annual Meeting – The Breakers, Palm Beach, Florida (April 25-28, 2015):

          a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
                Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Robert
                Stewart, Chief Operating Officer; Paul Bisaro, Board Member; Jean-Guy Goulet,
                Regional President, Canada Generics; Michael Reed, Executive Director, Trade
                Relations; Daniel Motto, Senior Vice President, Global Business Development; Sanjiv
                Patel, Chief Vice President, Allergan Global Strategic Market; Brent Saunders, President
                and CEO; Mark Devlin, Senior Vice President, Managed Markets; William Meury,
                Executive Vice President Branded Pharmaceuticals; Paul Reed, Senior Director, Trade
                Sales and Development;

          b.    Akorn: Rai Raj, CEO; Bruce Kutinsky, COO;

          c.    Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
                & Chairman; Stephen Rutledge, Vice President, Sales;

          d.    Apotex: Corey Anquetil, Director Strategic Sales, North America; Sam Boulton,
                Director, National Accounts; Beth Hamilton, Vice President, Marketing and Portfolio
                Strategy, Sales and Marketing; David Kohler, Vice President and General Manager;
                Jeremy Desai, President and CEO; Jeffrey Hampton, Senior Vice President and
                General Manager; Peter Hardwick, Senior Vice President, Sales and Marketing;
                Steven Lydeamore, President, Global Specialty Pharma; Eric Organ, Vice President,
                Commercial Operations; James Van Lieshout, Vice President, Market Access; Jeff
                Watson, Global Generics;

          e.    Aurobindo;

          f.    Camber: Brett Barczak, Director, Corporate Accounts; Victor Mazzacone, VP Sales;
                Kon Ostaficiuk, President;

          g.    Citron;

          h.    Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
                America Generics; Jinping McCormick, Vice President Rx Marketing, US Generics;



                                                       53
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 55 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 54 of 73#: 1203
                                                                                  NYSCEF:   12/15/2020




                Michael Allen, Vice President, Global Pharmaceutical Sourcing; Milan Kalawadia, Vice
                President, Head of US OTC Division;

          i.    G&W Laboratories: Darren Atkins; VP Business Development & Alliance
                Management; Erika Baylor; Vice President, Sales & Marketing; Aaron Greenblatt; Chief
                Executive Officer; Kurt Orlofski; President & Chief Operating Officer;

          j.    Glenmark: Jim Brown, Vice President, Sales; James Grauso, Executive Vice
                President;

          k.    Greenstone: Jill Nailor, Sr. Director Sales and National Accounts; John Ocejo, Senior
                Director, Customer Support Services;

          l.    Impax: Doug Boothe, President Generics Division;

          m.    Mallinckrodt: Walk Kaczmarek, Chief Operating Officer; Kian Kazemi, Vice President,
                Sales; Marc Montgomery, Director of Marketing;

          n.    Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
                Development; Rob O’Neill, Head of Sales; Anthony Mauro, Chief Commercial Officer;
                Robert Tighe, National Accounts Director; John Munson, Vice President Global
                Accounts; James Nesta, Vice President, Sales;

          o.    Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon
                Holden, Vice President of Sales; Antonio Pera, Chief Commercial Officer;

          p.    Perrigo: Scott Jamison, Executive Vice President and General Manager; Christopher
                Kapral, Senior Vice President, Consumer Healthcare Sales; Mark Walin, Vice
                President, Consumer Healthcare Sales; John Wesolowski, Acting General Manager;
                Andy Kjellberg, Vice President, Consumer Healthcare Sales; Jeff Needham, Executive
                Vice President and General Manager, Consumer Healthcare; Colter Van Stedum, Vice
                President Rx Strategic Business Alliances, Corporate Development; Michael Yacullo,
                Vice President, Consumer Healthcare Sales;

          q.    Sandoz: Peter Goldschmidt, President Sandoz US and Head, North America;
                Armando Kellum, Vice President, Sales and Marketing; Scott Smith, Vice President,
                Sales and Marketing; Arunesh Verma, Executive Director, Marketing; Anuj Hasija,
                Executive Director, Key Accounts; Kirko Kirkov, Executive Director, Key Customers;
                Gregory Oakes, Vice President and Head, Biopharmaceuticals; Marco Polizzi, Head,
                Institutional Sales and Marketing;

          r.    Sun: Steven Smith, Senior Director of Sales; Anand Shah, Director, Strategic Pricing
                and Marketing; Dan Schober, Vice President, Trade Sales;

          s.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
                Commercial Officer, Generics RX, OTC US and Canada;



                                                      54
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                             INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 56 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 55 of 73#: 1204
                                                                                  NYSCEF:   12/15/2020




          t.    Teva: Christine Baeder, Senior Vice President, Customer and Marketing Operations;
                Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North America
                Generics; Theresa Coward, Senior Director Sales and Trade Relations; Christopher
                Doerr, Senior Director, Trade Operations; Jeffrey Herzfeld, Senior Vice President US
                Specialty Medicines; Michael Sine, Director, Corporate Account Group; Douglas
                Sommerville, Senior Vice President and General Manager, Teva Canada; Adam Levitt,
                Senior Vice President, Commercial Operations; Brenden O’Grady, President and CEO,
                North America; Michael Reid, Vice President, Corporate and Retail Sales;

          u.    Valeant: Thomas Allison; Senior Director of National Accounts; Dean Cowen; National
                Account Director; Laizer Kornwasser; EVP & Company Group Chairman; Todd LaRue;
                Vice President of Sales, U.S.; Brian Phillips; Senior Director of Sales; Barbara Purcell;
                VP US Generics Sales & Marketing;

          v.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Doug Statler, Senior
                Director, Head of Sales; Joel Rosenstack, Senior Director, Marketing;

          w.    Wockhardt: Michael Craney, President, Sales & Marketing; Sunil Khera, President, The
                Americas, Japan, and Emerging Markets; and

          x.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National Accounts
                Manager; Michael Keenley, President; Joseph Renner, President and CEO; Kristy
                Ronco, Vice President, Sales.


          HDMA 2015 Business and Leadership Conference – San Antonio, Texas (June 7-10, 2015):

          a.    Actavis: Andrew Boyer, Sr. VP Generic Sales and Marketing; Marc Falkin, VP
                Marketing, Pricing and Contracts; Anthony Giannone, Exec. Director Sales; Brandon
                Miller, Exec. Director, Trade Relations; Michael Reed, Director, National Trade Accounts;

          b.    Apotex: Sam Boulton, Director National Account; John Crawford, Director National
                Account; Beth Hamilton, VP Sales & Marketing; Jeff Hampton, Sr. VP, Commercial
                Operations; Tina Kaus, Director National Account; Erin Organ, Director, Commercial
                Operations; Jim Van Lieshout, VP Market Access and Pharm. Strategy; Debbie Veira,
                Manager, National Accounts;

          c.    Amneal;

          d.    Aurobindo: Julia Faria, Sr. Manager, Sales Operations and Contract Admin.; Charles
                Rath, National Trade Relations Manager;

          e.    Breckenridge: Scott Cohon, Director of Sales; David Giering, Manager, marketing &
                Trade Relations; Philip Goldstein, Director of National Accounts;

          f.    Camber;


                                                        55
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 57 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 56 of 73#: 1205
                                                                                  NYSCEF:   12/15/2020




          g.    Citron: Susan Knoblauch, Director National Accounts; Laura Short, Vice President of
                Sales; Karen Strelau, EVP of Sales and Marketing;

          h.    Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Joshua Hudgens,
                Director of Purchasing; Katherine Neeley, Associate Director; Patricia Wetzel, Senior
                Director, National Accounts;

          i.    Glenmark: Christopher Bihari, Director National Accounts;

          j.    Heritage: Matthew Edelson, Associate Director, National Accounts; Jeff Glazer, CEO &
                Vice Chairman; Jason Malek, Senior VP Commercial Operations; Neal O’Mara, Director,
                National Accounts; Anne Sather, Director, National Accounts;

          k.    Impax: William Ball, Senior National Sales Manager; Danny Darnell, Senior National
                Accounts Manager; Todd Engle, VP, Sales and Marketing; Michael Grigsby, Senior
                National Accounts Manager; Italo Pennella, Trade Account Manager; Thomas Sammler,
                Director, Sales Operations; Gary Skalski, Senior Director Sales;

          l.    Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, Director,
                National Accounts; Grace Wilks, Director Sales and Marketing; Breanna Stillman,
                Sales Analyst;

          m.    Lupin: David Berthold, VP of Sales, US Generics; William Chase, Director, Managed
                Markets & Trade (Brand); Jason Gensburger, Director, Financial Services; Kevin Walker,
                National Account Manager; Lauren Walten, Regional Sales Associate;

          n.    Mallinckrodt;

          o.    Mylan: Todd Bebout, VP of Sales, Vice President – NA Supply Chain Management; Janet
                Bell, Director National Accounts; Richard Isaac, Senior Manager, Strategic Accounts;
                Stephen Krinke, National Account Manager; Rob O’Neill, Head of Sales Generic, NA;
                Sean Reilly, National Account Manager; Erik Williams, VP NA Pricing; Lance Wyatt,
                Director, National Accounts;

          p.    Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
                National Accounts; Christopher Neurohr, Director, National Accounts;

          q.    Sandoz: Ken Baker, Director, Managed Markets; Christopher Bihari, Director of
                National Accounts (Sales); Seth Coombs, Executive Director, Oncology Injectables;
                Steven Greenstein, Director of National Accounts (Sales); Anuj Hasija, Executive
                Director Key Customers; Jason Jones, Director of Key Customers; Kirko Kirkov,
                Executive Director Key Customers; Marco Polizzi, Head, Institutional Sales and
                Marketing; Arun Varma, Executive Director Marketing; Sean Walsh, Key Account
                Manager;




                                                      56
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 58 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 57 of 73#: 1206
                                                                                  NYSCEF:   12/15/2020




          r.    Sun: Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade
                Director, National Account Executive;

          s.    Teva: Christine Bader, Vice President, Commercial Operations; Brad Bradford, Director
                National Accounts; Theresa (Teri) Coward, Senior Director of National Sales;
                Christopher (Chris) Doerr, Senior Director, Trade Operations; Cassie Dunrud, Associate
                Director; Nick Gerebi, Director National Accounts; Jeff Herberholt, Senior Manager,
                Regional Accounts; Jeff McClard, Senior Director National Accounts; Jason Nagel,
                Associate Director, Trade Relations; Michelle Osmian, Director, Customer Operations;
                Nisha Patel, Director, National Accounts;

          t.    Upsher-Smith: JoAnn Gaio, Senior National Account Manager, Trade; Scott Hussey,
                Senior Vice President, Global Sales; Brad Leonard, Senior Director, National Accounts;
                Michael (Mike) McBride, Associate Vice President, Partner Relations; Mike Muzetras,
                Senior National Accounts Manager; David (Dave) Zitnak, National Accounts Senior
                Director – Trade; Doug Zitnak, National Accounts Senior Director – Trade;

          u.    Valeant: Laizer Kornwasser, Executive Vice President; Natalie J. Rush, Director, Trade
                Relations; Robert J. Sabers, Associate Director, Channel National; Cheryl Volker, Senior
                Manager, Customer Service;

          v.    West-Ward: Mark Boudreau, Executive Director of National Sales; Joseph Ruhmel,
                National Account Director; Steven Snyder, National Account Director;

          w.    Wockhardt: Karen Andrus, Director of Sales; Scott Koenig, Vice President, Retail
                Generics; and

          x.    Zydus: Maria Bianco-Falcone, Director of Offer Development and Trade Operations;
                Scott Goldy, Sales Director; Kevin Green, Senior Director of Sales; Maria McManus,
                Corporate Account Manager; Louis Pastor, Senior Director, Trade Operations; Kristy
                Ronco, Vice President, Sales; Jodi Weber, Corporate Account Manager.


          GPhA CMC Workshop – Bethesda, MD (June 9-10, 2015):

          a.    Actavis;
          b.    Akorn/Hi-Tech;
          c.    Apotex;
          d.    Citron;
          e.    Dr. Reddy’s;
          f.    Glenmark;
          g.    Heritage;
          h.    Lannett;
          i.    Mayne;
          j.    Mylan;
          k.    Par;


                                                       57
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 59 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 58 of 73#: 1207
                                                                                  NYSCEF:   12/15/2020




          l.    Perrigo;
          m.    Sandoz;
          n.    Sun;
          o.    Taro;
          p.    Teva;
          q.    West-Ward; and
          r.    Zydus.


          GPhA 2015 CMC Conference – Bethesda, Maryland (June 9-10, 2015):

          a.    Actavis: Joyce Anne DelGaudio Executive Director, Regulatory Affairs;
          b.    Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;
          c.    Citron;
          d.    Dr. Reddy’s;
          e.    Fougera;
          f.    Glenmark;
          g.    Heritage;
          h.    Impax: Marcy Macdonald, Vice President Regulatory Affairs;
          i.    Lannett;
          j.    Lupin;
          k.    Mylan: Bryan Winship, Senior Director, Quality Management, Strategic Global Quality
                and Regulatory Policy; Daniel Snider, Vice President, Research and Development;
                Timothy Ames, Vice President, Global Strategic Regulatory Affairs; Dawn Culp, Vice
                President, Global Regulatory Affairs Policy;
          l.    Par;
          m.    Perrigo: Richard Stec, Vice President, Global Regulatory Affairs;
          n.    Sandoz: Nicholas Tantillo, Head, Policy and Regulatory Strategy;
          o.    Sun;
          p.    Taro;
          q.    Teva: Scott Tomsky, Generic Regulatory Affairs, North America; Siva Vaithiyalingam,
                Director, Regulatory Affairs;
          r.    UDL (Mylan Institutional);
          s.    Upsher-Smith;
          t.    West-Ward;
          u.    Wockhardt; and
          v.    Zydus.


          NACDS 2015 Total Store Expo – Denver, Colorado (August 22-25, 2015):

          a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Napolean Clark,
                Vice President of Marketing; Michael Dorsey, Director of National Accounts; Marc


                                                    58
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 60 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 59 of 73#: 1208
                                                                                  NYSCEF:   12/15/2020




                Falkin, Vice President of Purchasing; Megan Gorman, Senior Marketing Manager;
                Rob Hooper, Senior Marketing Manager; Randy Hurst, Senior Vice President and
                General Manager; Maureen Meehan; Director National Accounts; Richard Rogerson,
                Senior Director New Products, Business Analytics and Systems; Kathleen Conlon,
                Director, Contract Administration; Anthony Giannone, Executive Director, Sales; David
                Myers, Senior Manager, Products and Communications; Kaminie Persuad, Sales
                Coordinator; John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant; Richard
                Rogerson, Senior Director New Products; Alexis Evolga, Manager, Pricing;

          b.    Akorn: Brett Novak, SVP Sales & Marketing; Jonathan Kafer, EVP, Sales & Marketing;
                Bruce Kutinsky, COO; Mick McCanna, Account Manager; Scott Tranter, National
                Account Manager, Sales & Marketing;

          c.    Apotex: Corey Anquetil, Director, Strategic Sales, North America; Michael Bohling,
                Director, Marketing; Gwen Copeland, Manager, National Accounts; John Crawford,
                National Account Director; Beth Hamilton, Vice President, Marketing; Jeffrey
                Hampton, Senior Vice President and General Manager; Tina Kaus, National Account
                Director; Ryan Kelly, Manager, National Accounts; Chirag Patel, Director, Marketing;
                Bob Simmons, National Account Director; Debbie Veira, National Account Manager;
                Pat Walden, Senior Marketing Manager; Jane Williams, National Account Director;
                Sam Boulton, Director, National Accounts; Erin Organ, Vice President, Commercial
                Operations; Olivia Smith, Marketing Communications Coordinator;

          d.    Alvogen: Michael Franks, Regional Vice President, Sales; Todd Graverson, Regional
                Vice President, Sales; Jeffrey Rumler, Executive Vice President, Sales and Marketing;

          e.    Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
                Hardin, National Accounts Manager; Katie Hawks, Event Coordinator; Liz Koprowski,
                National Account Manager; Allen Lowther, Director of Pricing; Jim Luce, Executive Vice
                President, Sales & Marketing; Brown Massey, Director, Sales; June Parker, National
                Accounts Manager; Chirag Patel, Co-CEO & Chairman; Shannon Rivero, Vice President,
                Pricing & Analytics; Stephen Rutledge, Vice President, Sales; Kammi Wilson, Marketing
                Manager;

          f.    Breckenridge;

          g.    Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
                Manager; James Haselton, National Sales Associate; Kirk Hessles, Director of Marketing;
                Rich Matchett, Director, Sales; Victor Mazzacone, VP Sales; Stu Messinger, Director of
                National Accounts; Kon Ostaficiuk, President; Laura Ricardo, Director of Corporate
                Accounts; Pete Romer, Director of National Accounts; Clayton Smith, Account Manager;
                Edward Smith, Director, Sales Operations;

          h.    Citron;




                                                       59
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 61 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 60 of 73#: 1209
                                                                                  NYSCEF:   12/15/2020




          i.    Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
                America Generics; Larry Knupp, Director of National Accounts; Jake Austin, Director
                National Accounts; Jeff Jorgenson, Director OTC, National Accounts; Mila Kalawadia,
                Vice President, Head of US OTC Division;

          j.    Glenmark: Jim Brown, Vice President, Sales; Jessica Cangemi, Director, Sales and
                Marketing; Jeff Johnson, Director, Sales and Marketing; Robert Matsuk, President, North
                America; James Grauso, Executive Vice President, North America Commercial
                Operations; Sanjeev Krishan, Executive Vice President;

          k.    Greenstone: James Cannon, General Manager; Cynthia Dever, Senior Manager,
                Marketing & Strategy; Lori La Mattina, Sales Operations Manager; Jill Nailor, Sr.
                Director Sales and National Accounts, Robin Strzeminski, National Account Director;
                Kevin Valade, National Account Director; Greg Williams, Director, National Accounts;

          l.    Heritage: Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia,
                Commercial Operations; Neal O’Mara, National Accounts Manager; Anne Sather,
                National Account Manager; Ashley O’Rourke, Sales Director;

          m.    Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, National
                Accounts Manager; Michael Bogda, President; Breanna Stillman, Sales Analyst; Grace
                Wilks, Director, National Accounts;

          n.    Mallinckrodt: Lisa Cardetti, National Account Manager; Michael Holmes, National
                Director, Corporate Account Solutions, Walk Kaczmarek, Chief Operating Officer, Kian
                Kazemi, Vice President, Sales; Marc Montgomery, Director of Marketing; Bonnie New,
                National Account Manager; Trudy Nickelson, Dir Key Accts, Generic Sales; Roger
                Owen, VP Business Operations, Multi-Source Pharmaceuticals; Scott Parker, Director of
                Trade, Brand Pharmaceuticals; Elva Ramsaran, National Account Director; Jane
                Williams, Vice President-Sales;

          o.    Mayne: Chris Schneider, Executive Vice President, Generic Product Division; Melissa
                Gardner, National Account Executive; Rodney Emerson, Director Pricing and Contracts;
                Giana Schmidt, Director of National Accounts;

          p.    Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
                Accounts; Robert Potter, Senior Vice President, National Accounts and Channel
                Development; Michael Aigner, Director, National Accounts; Gary Tighe, National
                Accounts Director; Michael Scouvart, Head of Marketing North America; Dawna
                Johnson, Coordinator, Sales and Marketing; James Nesta, Vice President, Sales; Heather
                Paton, Vice President Sales; Sean Reilly, National Account Manager; Joe Aigner,
                Director, National Accounts; Edgar Escoto, Director, National Accounts; Sean Foster,
                Vice President, North America Marketing; Becky Gamble, Vice President, Managed
                Markets; John Shane, Director, Trade Relations; Tiffany Till, Senior National Account
                Trade Show Specialist;




                                                       60
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 62 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 61 of 73#: 1210
                                                                                  NYSCEF:   12/15/2020




          q.    Par: Jon Holden, Vice President of Sales; Rick Guillory, Vice President of National
                Accounts; Gerald Burton, Vice President, National Accounts; Christine Caronna,
                Director, National Accounts; Renee Kenney, Senior Advisor, Generic Sales; Lori
                Minnihan, Manager, Pricing and Analytics; Charles “Trey” Propst, Vice President,
                National Accounts; Michael Reiney, Vice President, Sales; Jeremy Tatum, Demand
                Manager; Antonio Pera, Chief Commercial Officer; Michael Altamuro, Vice President,
                Marketing and Business Analytics; Karen O’Connor, Vice President, National
                Accounts; Warren Pefley, Vice President, Sales and Marketing; Sandra Bayer, Senior
                Director, National Accounts; Kelly Bachmeier, Director, National Accounts; Spike
                Pannell, National Account Manager; Walter Busbee, Director of National Accounts;
                Darren Hall, Director, National Accounts;

          r.    Perrigo: Pete Haakenstad, National Account Manager; H. James Booydegraaff,
                Associate Director, Marketing; Katie McCormack, National Account Manager; Tony
                Polman, National Account Executive; Andrea Felix, National Account Executive; Paul
                Hoeksema, Manager, Corporate Accounts; John Shane, Rx Promotional Analyst; John
                Wesolowski, Acting General Manager; Doug Boothe, President, Generic Division;
                Christopher Karpral, Senior Vice President, Consumer Healthcare Sales; Andy
                Kjellberg, Vice President Consumer Healthcare Sales; Mark Walin, Vice President
                Consumer Healthcare Sales; Michael Yacullo, Vice President Consumer Healthcare
                Sales;

          s.    Sandoz: Christopher Bihari, Director, Key Customers; Anuj Hasija, Executive
                Director Key Customers; Scott Smith, Vice President Sales and Marketing; Arunesh
                Verma, Executive Director Marketing; Sean Walsh, Director, Key Customers; Kenneth
                Baker, Director, Managed Markets; Kirko Kirkov, Executive Director, Key Customers;
                Frank Davey, Director; Harmonie Franklin, Director, William Giannone, Associate
                Director, Key Customers; Jason Jones, Director, Key Customers; Bilal Khan,
                Director, Key Customers; Della Lubke, National Account Executive; Michele Macchia,
                Associate Director, Conventions; Tom Parker, Marketing Director; Chad Schwinn,
                Director, Key Accounts; Andrew Wahba, Associate Director, Key Customers;

          t.    Strides: Joseph Davis, CCO; Jitesh Devendra, President; Mohan Devineni, President –
                Technical; Kevin Knarr, Vice President – Sales and Marketing; Mohan Kumar, CEO;
                Steve Randazzo, Senior Vice President; Stephen Turner, VP, North American OTC
                Division;

          u.    Sun: Steven Smith, Senior Director of Sales; Steven Goodman, Director of Generics
                Marketing; Anand Shah, Director, Strategic Pricing and Marketing; Jolene McGalliard,
                National Account Manager; Steven Goodman, Director Marketing; Blynda Masters;
                Director, Customer Service; Dan Schober, Vice President, Trade Sales; Michael Tolusso,
                Director, Sales;

          v.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Scott Brick, Manager,
                National Accounts; Christopher Urbanski, Director, Corporate Accounts; Carol Augias,
                Director, Customer Service; Kirk Edelman, Director, Customer Logistics; Alex



                                                      61
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 63 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 62 of 73#: 1211
                                                                                  NYSCEF:   12/15/2020




                Likvornik, Senior Director, Strategic Pricing and Marketing; Michael Perfetto, Chief
                Commercial Officer Generic Rx OTC; John Francis, Vice President, Sales and
                Marketing; Stephen Jones, Director, Supply Chain; Lisa Pehlke, Director, Corporate
                Accounts; Richard Trevor, Corporate Accounts Director;

          w.    Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North
                America Generics; Kevin Galowina, Head of Marketing Operations; Jessica Peters,
                Manager of Corporate Accounts; Nisha Patel, Director of National Accounts; Jocelyn
                Baker, Director, National Accounts; Theresa Coward, Senior Director Sales and Trade
                Relations; Cassie Dunrud, Associate Director, National Accounts; Christine Baeder,
                Senior Vice President, Customer and Marketing Operations; Bryan Bart, Product
                Manager; Christopher Doerr, Senior Director, Trade Operations; Jason Nagel, Associate
                Director; Michelle Osmian, Senior Director Customer Service; John Wodarczyk,
                Director, Customer Operations; Robert Neild, Associate Director, Customer Operations;

          x.    Upsher-Smith;

          y.    Valeant: Thomas Allison, Senior Director of National Accounts; Dean Cowen, National
                Account Director; Todd LaRue, Vice President of Sales, U.S.; Michelle Nilsson,
                Associate Sales Director; Brian Phillips, Senior Director Of Sales; Barbara Purcell, VP
                US Generics Sales & Marketing; Natalie Rush, Director, Trade Relations; Steve Sacheli,
                Director, National Accounts; Brian Stolz, Senior VP, Generics;

          z.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam Goodman,
                Marketing Manager; Joel Rosenstack, Senior Director, Marketing; Elizabeth Guerrero,
                Director, National Accounts; Nicki Hanson, Director of Sales, National Accounts;
                Ernesto Cividanes, Manager, Trade Relations;

          aa.   Wockhardt: Michael Craney, President, Sales & Marketing; Sunil Khera, President, The
                Americas, Japan, and Emerging Markets; Karen Andrews, Director of Sales; Scott
                Koenig, VP, Sales & Marketing, Generics; Joe Niemi, Manager, National Accounts; and

          bb.   Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
                President, National Accounts; Michael Keenley, President; Ganesh Nayak, Chief
                Operating Officer and Executive Director; Joseph Renner, President and Chief
                Executive Officer; Kristy Ronco, Vice President, Sales.


          HDMA 2015 Annual Board and Membership Meeting – Montage, Laguna Beach, California
          (September 27-30, 2015):

          a.    Actavis;

          b.    Alvogen;

          c.    Amneal;


                                                       62
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 64 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 63 of 73#: 1212
                                                                                  NYSCEF:   12/15/2020




          d.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice President,
                Commercial Operations; James Van Lieshout, Vice President, Sales, Retail Division;
                Steve Giuli, Director, Government Affairs;

          e.    Mallinckrodt;

          f.    Mylan: James Nesta, Vice President of Sales; Robert Potter, Senior Vice President,
                North America National Accounts; Anthony Mauro, Senior Vice President, North
                America; Robert Tighe, Head of Mylan Pharma; and

          g.    Teva: Maureen Cavanaugh, Chief Operating Officer, Teva US Generics; Christine
                Baeder, Senior Director, Customer Operations; Andrew Boyer, Senior Vice President,
                Generic Sales; Marc Falkin, Vice President, Marketing and Pricing.


          HDMA 2015 Research Foundation Pharmaceutical Seminar – (October 21-22, 2015):

          a.    Apotex; and
          b.    Mylan.


          GPhA 2015 Fall Technical Conference – Bethesda, Maryland (November 2-4, 2015):

          a.    Actavis;
          b.    Alvogen;
          c.    Amneal;
          d.    Apotex;
          e.    Aurobindo;
          f.    Citron;
          g.    Dr. Reddy’s;
          h.    Glenmark;
          i.    Heritage;
          j.    Lannett;
          k.    Mallinckrodt;
          l.    Mylan;
          m.    Par;
          n.    Perrigo;
          o.    Sandoz;
          p.    Sun;
          q.    Taro;
          r.    Teva;
          s.    Westward; and
          t.    Zydus.




                                                    63
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 65 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 64 of 73#: 1213
                                                                                  NYSCEF:   12/15/2020




          NACDS 2015 Week in New York – New York, New York (December 1, 2015):

          a.    Actavis;
          b.    Apotex;
          c.    Glenmark; and
          d.    Mylan/UDL;


          NACDS 2015 Foundation Reception and Dinner – New York, New York (December 3, 2015):

          a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
                Accounts; Marc Falkin, Vice President, Marketing, Pricing and Contracts; Anthony
                Giannone, Executive Director, Sales;

          b.    Apotex: James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
                President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President
                and General Manager; Steve Giuli, Director, Government Affairs;

          c.    Glenmark;

          d.    Mylan;

          e.    Sandoz: Anuj Hasija, Executive Director, Key Customers; Scott Smith, Vice
                President, Sales and Marketing; Robert Spina, Vice President, Pricing and Contracts;
                and

          f.    Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
                America Generics; Allan Slavsky, Sales Consultant; Christine Baeder, Senior Director,
                Customer Operations; and

          g.    Valeant: Thomas Allison, Senior Director of National Accounts; Todd LaRue, Vice
                President of Sales, U.S.


          NACDS 2016 Regional Chain Conference – (February 7-9, 2016):

          a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing, National
                Accounts; Maureen Meehan, Director, National Accounts;

          b.    Teva: Jocelyn Baker, Director, National Accounts; Theresa Coward, Senior Director Sales
                and Trade Relations; and

          c.    Upsher-Smith.




                                                      64
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 66 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 65 of 73#: 1214
                                                                                  NYSCEF:   12/15/2020




          HDMA National Pharmacy Forum – Scottsdale, Arizona (February 8-10, 2016):

          a.    Actavis;
          b.    Heritage;
          c.    Lannett;
          d.    Mylan;
          e.    Par;
          f.    Sun;
          g.    Taro;
          h.    Teva; and
          i.    West-Ward.


          MMCAP 2016 National Member Conference – Minneapolis, Minnesota (April 11-14, 2016):

          a.    Mylan: Mark Pittenger, Senior Director of National Accounts;
          b.    Perrigo: Pete Hakenstad, National Account Manager;
          c.    Sandoz: Christopher Bihari; Director, Key Customers;
          d.    Taro;
          e.    Teva: Nick Gerbi, Director National Accounts; and
          f.    West-Ward: Elizabeth Guerrero, Director, National Accounts.


          HDMA 8th Annual CEO Roundtable – New York, New York (April 12, 2016):

          a.    Mylan; and
          b.    Sun.


          HDMA Center for Healthcare Supply Chain Research Board of Directors Meeting – (April
          12, 2016):

          a.    Actavis;
          b.    Amneal;
          c.    Apotex;
          d.    Mallinckrodt
          e.    Mylan;
          f.    Sandoz;
          g.    Teva;
          h.    Upsher-Smith;
          i.    West-Ward; and
          j.    Zydus.




                                                      65
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 67 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 66 of 73#: 1215
                                                                                  NYSCEF:   12/15/2020




          NACDS 2016 Annual Meeting – Palm Beach, Florida (April 16-19, 2016):

          a.    Akorn/Hi-Tech;

          b.    Apotex: Corey Anquetil, Director Strategic Sales, North America; Beth Hamilton, Vice
                President, Marketing and Portfolio Strategy, Sales and Marketing; David Kohler, Vice
                President and General Manager; Jeremy Desai, President and CEO; Jeffrey Hampton,
                Senior Vice President and General Manager; Peter Hardwick, Senior Vice President,
                Sales and Marketing; Eric Organ, Vice President, Commercial Operations; James
                Van Lieshout, Vice President, Market Access; Jeff Watson, Global Generics; Steve
                Giuli, Director, Government Affairs;

          c.    Amneal: Jim Luce, Executive Vice President, Sales & Marketing; Chirag Patel, Co-CEO
                & Chairman, Stephen Rutledge, Vice President, Sales;

          d.    Ascend: John Dillaway, Executive Vice President, Sales & Marketing; Schuyler Van
                Winkle, Sr. Vice President, National Accounts; Greg Watkins, Vice President, National
                Accounts;

          e.    Aurobindo;

          f.    Breckenridge;

          g.    Camber: Victor Mazzacone, VP Sales; Kon Ostaficiuk, President; Edward Smith,
                Director, Sales Operations;

          h.    Citron;

          i.    Dr. Reddy’s;

          j.    Glenmark: Jim Brown, Vice President, Sales; James Grauso, Executive Vice
                President;

          k.    Greenstone: James Cannon, General Manager; Jill Nailor, Sr. Director Sales and
                National Accounts;

          l.    Lupin;

          m.    Mallinckrodt: Walt Kaczmarek, Chief Operating Officer; Kian Kazemi, Vice President,
                Sales; Roger Owen, VP Business Operations, Multi-Source Pharmaceuticals;

          n.    Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
                Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, National
                Accounts Director; John Munson, Vice President Global Accounts; James Nesta, Vice
                President, Sales; Michael Aigner, Director, National Accounts; Frank Mullery, Chief
                Financial Officer, North America;


                                                      66
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 68 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 67 of 73#: 1216
                                                                                  NYSCEF:   12/15/2020




          o.    Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon
                Holden, Vice President of Sales; Antonio Pera, Chief Commercial Officer; Paul
                Campanelli, President;

          p.    Perrigo: John Wesolowski, Acting General Manager;

          q.    Sandoz: Peter Goldschmidt, President Sandoz US and Head, North America; Arunesh
                Verma, Executive Director, Marketing; Anuj Hasija, Executive Director, Key Accounts;
                Kirko Kirkov, Executive Director, Key Customers; Gregory Oakes, Vice President and
                Head, Biopharmaceuticals; Christine Miller, Vice President US Development; Scott
                Smith, Vice President, Sales and Marketing; Robert Spina, Vice President, Pricing and
                Contracts;

          r.    Sun: Steven Smith, Senior Director of Sales; Anand Shah, Director, Strategic Pricing
                and Marketing; Dan Schober, Vice President, Trade Sales;

          s.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto, Chief
                Operating Officer, Generics RX, OTC US and Canada; John Francis, Vice President,
                Sales and Marketing North America;

          t.    Teva: Christine Baeder, Senior Vice President, Customer and Marketing Operations;
                Maureen Cavanaugh, Senior Vice President and Chief Operating Office, North America
                Generics; Christopher Doerr, Senior Director, Trade Operations; Jeffrey Herzfeld,
                Senior Vice President US Specialty Medicines; Michael Sine, Director, Corporate
                Account Group; Douglas Sommerville, Senior Vice President and General Manager,
                Teva Canada; Michael Reid, Vice President, Corporate and Retail Sales; Sigurdur
                Olafsson, President; Daniel Motto, Senior Vice President, Business Development; Marc
                Falkin, Senior Vice President, Sales; Andrew Boyer, President North America Generics;

          u.    Upsher-Smith;

          v.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; William
                Otterbein, Account Executive;

          w.    Wockhardt; and

          x.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
                President, National Accounts; Michael Keenley, President; Joseph Renner, President
                and Chief Executive Officer; Kristy Ronco, Vice President, Sales; Marc Kikuchi, Senior
                Vice President, Global Generics.


          HDMA 2016 Business and Leadership Conference – Colorado Springs, Colorado (June 12-15,
          2016):

          a.    Alvogen;


                                                      67
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 69 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 68 of 73#: 1217
                                                                                  NYSCEF:   12/15/2020




          b.    Amneal;

          c.    Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth Hamilton,
                National Sales Director; John Crawford, Director, National Accounts; David
                Rekenthaler, Vice President, Sales; James Van Lieshout, Vice President, Market Access
                and Trade Relations;

          d.    Camber;

          e.    Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Jinping McCormick,
                Vice President, Sales and Marketing; Cynthia Medalle, Head Sales and Marketing,
                Generics;

          f.    Glenmark: Christopher Bihari, Director National Accounts;

          g.    Heritage: Anne Sather, Director, National Accounts;

          h.    Lannett: Tracy Sullivan, Director, National Accounts; Breanna Stillman, Sales
                Analyst; Bili Giannone, National Account Representative;

          i.    Mallinckrodt;

          j.    Mylan: Michael Aigner, National Account Director; John Baranick, Director of Trade
                Relations; Janet Belli, Director, National Accounts; Thomas Boyer, Vice President,
                Business Development; Priscilla Lanham, Associate Manager;

          k.    Par: Joe Cappello, Director, National Accounts;

          l.    Sandoz: Kirko Kirkov, Executive Director, Key Customers; Sean Walsh, Key
                Account Manager; Joe Hodge, Director, Key Customers; Sanket Shah, Manager,
                Customer Operations; Jason Jones, Director, Key Customers;

          m.    Sun: Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade
                Director, National Account Executive;

          n.    Teva: Theresa Coward, Senior Director, National Sales; Christine Baeder, Vice
                President, Commercial Operations; Sal Cuomo, Director, Trade Relations, Brand
                Pharmaceuticals; Nick Gerber, Director, National Accounts;

          o.    West-Ward: Joseph Ruhmel, National Account Director; Christopher Bonny,
                Executive Director, Commercial Business Development; Neal Gervais, Director,
                National Accounts; John Kline, National Account Director; and

          p.    Zydus: Linda Andrews, Chargeback Operations Manager; Maria McManus, Corporate
                Account Manager; Kevin Green, Associate Vice President, National Accounts; Louis
                Pastor, Senior Director Trade Operations; Kristy Ronco, Vice President, Sales.



                                                       68
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 70 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 69 of 73#: 1218
                                                                                  NYSCEF:   12/15/2020




          ECRM Hospital & Alternate Site Pharmacy – Branded and Generic Pharmaceuticals EPPS
          – Westminster, Colorado (June 13-15, 2016):

          a.    Camber;
          b.    Dr. Reddy’s;
          c.    Lupin;
          d.    Mayne;
          e.    Perrigo;
          f.    Sandoz;
          g.    Sun; and
          h.    Upsher-Smith.


          NACDS 2016 Total Store Expo – Boston, Massachusetts (August 6-9, 2016):

          a.    Akorn/Hi-Tech;

          b.    Apotex: Corey Anquetil, Director, Strategic Sales, North America; Michael Bohling,
                Director, Marketing; Gwen Copeland, Manager, National Accounts; John Crawford,
                National Account Director; Beth Hamilton, Vice President, Marketing; Jeffrey
                Hampton, Senior Vice President and General Manager; Tina Kaus, National Account
                Director; Ryan Kelly, Manager, National Accounts; Chirag Patel, Director, Marketing;
                Helen Pejnovich, Associate Director, Commercial Operations; Dave Rekenthaler, Vice
                President, Sales; Bob Simmons, National Account Director; Dena Van Winkle,
                Marketing Communication Manager; Debbie Veira, National Account Manager; Pat
                Walden, Senior Marketing Manager; Jane Williams, National Account Director;

          c.    Amneal: Andy Cline, Account Executive; Ashton Elmore, Account Executive; David
                Hardin, National Accounts Manager; Katie Hawks, Event Coordinator; Liz Koprowski,
                National Account Manager; Allen Lowther, Director of Pricing; Jim Luce, Executive Vice
                President, Sales & Marketing; Brown Massey, Director, Sales; June Parker, National
                Accounts Manager; Chirag Patel, Co-CEO & Chairman; Shannon Rivero, Vice President,
                Pricing & Analytics; Marty Ross, Vice President, Sales Operations; Brittany Russell,
                Account Executive; Stephen Rutledge, Vice President, Sales; Susan Ryan, National
                Account Manager;

          d.    Aurobindo;

          e.    Breckenridge;

          f.    Camber: Brett Barczak, Director, Corporate Accounts; Megan Becker, Marketing
                Manager; James Haselton, National Sales Associate; Kirk Hessles, Director of Marketing;
                Rich Matchett, Director, Sales; Victor Mazzacone, VP Sales; Stu Messinger, Director of
                National Accounts; Kon Ostaficiuk, President; Laura Ricardo, Director of Corporate
                Accounts; Pete Romer, Director of National Accounts; Clayton Smith, Account Manager;
                Edward Smith, Director, Sales Operations;


                                                       69
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 71 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 70 of 73#: 1219
                                                                                  NYSCEF:   12/15/2020




          g.    Citron;

          h.    Dr. Reddy’s;

          i.    Epic;

          j.    Glenmark: Jim Brown, Vice President, Sales; Jeff Johnson, Director, Sales and
                Marketing; Robert Matsuk, President, North America; James Grauso, Executive Vice
                President, North America Commercial Operations; Robert Matsuk, President, North
                America;

          k.    Greenstone;

          l.    Heritage: Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina Gramuglia,
                Commercial Operations; Neal O’Mara, National Accounts Manager; Anne Sather,
                National Account Manager; Katie Brodowski, Associate Director, Institutional Sales;
                Matthew Edelson, Senior Director of Sales; Michael Aigner, Director, National
                Accounts;

          m.    Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan, National
                Accounts Manager; Randy Juan Botero, Senior Associate Director, National Accounts;
                Breanna Stillman, Sales Analyst; Grace Wilks, Director, National Accounts;

          n.    Lupin;

          o.    Mallinckrodt;

          p.    Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director, National
                Accounts; Robert Potter, Senior Vice President, National Accounts and Channel
                Development; Michael Scouvart, Head of Marketing North America; James Nesta,
                Vice President, Sales; Heather Paton, Vice President Sales; Sean Reilly, National
                Account Manager; Edgar Escoto, Director, National Accounts; John Shane, Director,
                Trade Relations; Shane Bartolol, Senior Specialist; Kimberley Brooks, Head of
                Finance; Katelyn Duchardt, National Account Manager; Joseph Duda, President; Kevin
                McElfresh, Executive Director, National Accounts; Patrick McIntosh, Vice President,
                Commercial Operations; John Munson, Vice President Global Accounts; Christine
                Navarro, Senior Director, Marketing; Rob O’Neill, Head of Sales, Generic North
                America; Robert Tighe, Head of MPA and Canada; Patrick Weaver, Head of Strategic
                Government Sales; Dave Workman, Vice President, Strategic Pricing; Michael
                Altamuro, Vice President, Marketing and Business Analytics;

          q.    Par: Gerald Burton, Vice President, National Accounts; Christine Caronna, Director,
                National Accounts; Antonio Pera, Chief Commercial Officer; Sandra Bayer, Senior
                Director, National Accounts; Darren Hall, Director, National Accounts; Joe Holden,
                Vice President, Sales; Nancy Buckingham, Vice President, Marketing;



                                                     70
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 72 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 71 of 73#: 1220
                                                                                  NYSCEF:   12/15/2020




          r.    Perrigo: H. James Booydegraaff, Associate Director, Marketing; Katie McCormack,
                National Account Manager; Tony Polman, National Account Executive; Andrea Felix,
                National Account Executive; Paul Hoeksema, Manager, Corporate Accounts; John
                Shane, Rx Promotional Analyst; John Wesolowski, Acting General Manager; Lynn
                Johnson, National Manager, Trade Relations; Christopher Bihari, Director, Key
                Customers;

          s.    Sandoz: Anuj Hasija, Executive Director Key Customers; Scott Smith, Vice President
                Sales and Marketing; Arunesh Verma, Executive Director Marketing; Sean Walsh,
                Director, Key Customers; Frank Davey, Director; Harmonie Franklin, Director; Jason
                Jones, Director, Key Customers; Bilal Khan, Director, Key Customers; Michele
                Macchia, Associate Director, Conventions; Tom Parker, Marketing Director; Chad
                Schwinn, Director, Key Accounts; Shakera Ford, Convention Planner; Harmonie
                Franklin, Director; Julie Kang, Executive Director; Kirko Kirkov, Executive Director,
                Key Customers; Ludmilla Reina, Director, Key Customers; Yun Shao Taormina, Key
                Account Manager; Robert Spina, Vice President, Pricing and Contracts; Donna Hughs,
                National Account Manager;

          t.    Strides;

          u.    Sun: Jolene McGalliard, National Account Manager; Dan Schober, Vice President,
                Trade Sales; Michael Tolusso, Director, Sales; Alex Likvornik, Senior Director,
                Strategic Pricing; Scott Littlefield, Trade Director; Eric Monzon, Senior Director, Market
                Access; Ara Aprahamian, Vice President, Sales and Marketing;

          v.    Taro: Scott Brick, Manager, National Accounts; Christopher Urbanski, Director,
                Corporate Accounts; Carol Augias, Director, Customer Service; Kirk Edelman,
                Director, Customer Logistics; Michael Perfetto, Chief Commercial Officer Generic
                Rx OTC; John Francis, Vice President, Sales and Marketing; Stephen Jones, Director,
                Supply Chain; Lisa Pehlke, Director, Corporate Accounts; Anand Shah, Director,
                Strategic Pricing and Marketing; Perry Venugopal, Assistant Vice President, Business
                Development; Christine Baeder, Senior Vice President, Customer and Marketing
                Operations;

          w.    Teva: Jessica Peters, Manager of Corporate Accounts; Nisha Patel, Director of
                National Accounts; Jocelyn Baker, Director, National Accounts; Theresa Coward, Senior
                Director Sales and Trade Relations; Cassie Dunrud, Associate Director, National
                Accounts; Bryan Bart, Product Manager; Christopher Doerr, Senior Director, Trade
                Operations; Jason Nagel, Associate Director; Michelle Osmian, Senior Director
                Customer Service; John Wodarczyk, Director, Customer Operations; Robert Neild,
                Associate Director, Customer Operations; Andrew Boyer, President; Salvatore Cuomo,
                Director, Trade Relations; Michael Dorsey, Director, National Accounts; Marc Falkin,
                Senior Vice President, Sales; Kevin Galowina, Head of Marketing Operations; Anthony
                Giannone, Executive Director, Sales; Rob Hooper, Senior Marketing Manager; Christine
                Maiolo, Associate Director, Sales Operations; Maureen Meehan, Director, National
                Accounts; Kaminie Persuad, Sales Coordinator; Richard Rogerson, Senior Director,



                                                        71
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 73 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 72 of 73#: 1221
                                                                                  NYSCEF:   12/15/2020




                New Products; John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant;
                Christopher Bonny, Executive Director, Commercial Business Development;

          x.    Upsher-Smith;

          y.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Elizabeth
                Guerrero, Director, National Accounts; Nicki Hanson, Director of Sales, National
                Accounts; Mark Boudreau, Executive Director, Sales; Karen Andrus, Director of Sales;
                Yaniel Figueroa, Project Manager;

          z.    Wockhardt; and

          aa.   Zydus: Kevin Green, Associate Vice President, National Accounts; Michael Keenley,
                President; Marc Kikuchi, CEO Americas; Maria McManus, Corporate Account
                Manager.


          NACDS 2016 Total Store Expo – San Diego, California (August 19-22, 2016):

          a.    Heritage;
          b.    Mylan;
          c.    Par;
          d.    Perrigo;
          e.    Sandoz;
          f.    Taro; and
          g.    Teva.


          HDMA 2016 Annual Board and Membership Meeting – Sulphur Springs, West Virginia
          (September 25-28, 2016):

          a.    Alvogen;

          b.    Apotex: Steve Giuli, Vice President, Government Affairs; David Rekenthaler, Vice
                President, Sales;

          c.    Mallinckrodt;

          d.    Mylan: John Poulin, Senior Vice President, North America National Accounts, James
                Nesta, Vice President of Sales; Patrick Weaver, Head of Strategic Government Sales;
                Robert Tighe, Head of Mylan Pharmaceuticals;

          e.    Teva: Jessica Peters, Director, Trade Relations; Theresa Coward, Senior Director, Sales
                and Trade Relations; and




                                                       72
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
              Case               Document
                3 2:16-md-02724-CMR       1-4 Filed
                                      Document      03/26/21
                                                1207-5         Page 74 ofRECEIVED
                                                         Filed 01/28/20    121 PageID
                                                                          Page 73 of 73#: 1222
                                                                                  NYSCEF:   12/15/2020




          f.         Zydus: Michael Conley, Vice President, Wholesaler Channels.


          NACDS 2016 Week in New York – New York, New York (December 1, 2016):

          a.         Apotex;
          b.         Mylan/UDL;
          c.         Sandoz;
          d.         Teva; and
          e.         Zydus.


          NACDS 2016 Foundation Reception and Dinner – New York, New York (December 3, 2016):

          a.         Apotex: Sam Boulton, Director, National Accounts; Jeff Watson, President, Global
                     Generics; James Van Lieshout, Vice President, Market Access; Beth Hamilton, Vice
                     President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice President
                     and General Manager; John Crawford, National Account Director; Tina Kaus, National
                     Account Director; Steve Giuli, Director, Government Affairs;

          b.         Sandoz: Gregory Oakes, Vice President and Head, Biopharmaceuticals; Scott Smith,
                     Vice President, Sales and Marketing; Robert Spina, Vice President, Pricing and
                     Contracts;

          c.         Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer North
                     America Generics; Christine Baeder, Senior Vice President, Customer and Marketing
                     Operations; Theresa Coward, Senior Director, Sales and Trade Relations; Marc Falkin,
                     Senior Vice President, Sales; Anthony Giannone, Executive Director, Sales; and

          d.         Zydus: Marc Kikuchi, CEO; Joseph Renner, President and CEO; Kristy Ronco, Vice
                     President, Sales; Alex Yakulis, Executive Vice President, Business Development.




          615200.1




                                                          73
FILED: SUFFOLK COUNTY CLERK 03/15/2021 09:25 AM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                4                Document 1-4 Filed 03/26/21 Page 75 ofRECEIVED
                                                                        121 PageID  #: 1223
                                                                                NYSCEF:  03/15/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/15/2021 09:25 AM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                5                Document 1-4 Filed 03/26/21 Page 76 ofRECEIVED
                                                                        121 PageID  #: 1224
                                                                                NYSCEF:  03/15/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/15/2021 09:25 AM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                6                Document 1-4 Filed 03/26/21 Page 77 ofRECEIVED
                                                                        121 PageID  #: 1225
                                                                                NYSCEF:  03/15/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/15/2021 09:25 AM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                7                Document 1-4 Filed 03/26/21 Page 78 ofRECEIVED
                                                                        121 PageID  #: 1226
                                                                                NYSCEF:  03/15/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/15/2021 09:25 AM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                8                Document 1-4 Filed 03/26/21 Page 79 ofRECEIVED
                                                                        121 PageID  #: 1227
                                                                                NYSCEF:  03/15/2021




                                              1 of 2
FILED: SUFFOLK COUNTY CLERK 03/15/2021 09:25 AM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                8                Document 1-4 Filed 03/26/21 Page 80 ofRECEIVED
                                                                        121 PageID  #: 1228
                                                                                NYSCEF:  03/15/2021




                                              2 of 2
FILED: SUFFOLK COUNTY CLERK 03/15/2021 09:25 AM                            INDEX NO   619573/2020
NYSCEF Case
        DOC. 2:21-cv-01650-JS-ST
              NO 9               Document 1-4 Filed 03/26/21 Page 81RECEIVED
                                                                     of 121 PageID
                                                                              NYSC F#: 1229
                                                                                       03/15 202




                                             1 of 1
FILED: SUFFOLK COUNTY CLERK 03/15/2021 09:25 AM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                10               Document 1-4 Filed 03/26/21 Page 82 ofRECEIVED
                                                                        121 PageID  #: 1230
                                                                                NYSCEF:  03/15/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/15/2021 09:25 AM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                11               Document 1-4 Filed 03/26/21 Page 83 ofRECEIVED
                                                                        121 PageID  #: 1231
                                                                                NYSCEF:  03/15/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/15/2021 09:25 AM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                12               Document 1-4 Filed 03/26/21 Page 84 ofRECEIVED
                                                                        121 PageID  #: 1232
                                                                                NYSCEF:  03/15/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/23/2021 01:51 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                13               Document 1-4 Filed 03/26/21 Page 85 ofRECEIVED
                                                                        121 PageID  #: 1233
                                                                                NYSCEF:  03/23/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/23/2021 01:51 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                14               Document 1-4 Filed 03/26/21 Page 86 ofRECEIVED
                                                                        121 PageID  #: 1234
                                                                                NYSCEF:  03/23/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/23/2021 01:51 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                15               Document 1-4 Filed 03/26/21 Page 87 ofRECEIVED
                                                                        121 PageID  #: 1235
                                                                                NYSCEF:  03/23/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/23/2021 01:51 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                16               Document 1-4 Filed 03/26/21 Page 88 ofRECEIVED
                                                                        121 PageID  #: 1236
                                                                                NYSCEF:  03/23/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/23/2021 01:51 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                17               Document 1-4 Filed 03/26/21 Page 89 ofRECEIVED
                                                                        121 PageID  #: 1237
                                                                                NYSCEF:  03/23/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 12:39 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                18               Document 1-4 Filed 03/26/21 Page 90 ofRECEIVED
                                                                        121 PageID  #: 1238
                                                                                NYSCEF:  03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 12:39 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                19               Document 1-4 Filed 03/26/21 Page 91 ofRECEIVED
                                                                        121 PageID  #: 1239
                                                                                NYSCEF   03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 12:39 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                20               Document 1-4 Filed 03/26/21 Page 92 ofRECEIVED
                                                                        121 PageID  #: 1240
                                                                                NYSCEF:  03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 12:39 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                21               Document 1-4 Filed 03/26/21 Page 93 ofRECEIVED
                                                                        121 PageID  #: 1241
                                                                                NYSCEF:  03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 12:39 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                22               Document 1-4 Filed 03/26/21 Page 94 ofRECEIVED
                                                                        121 PageID  #: 1242
                                                                                NYSCEF:  03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 12:39 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                23               Document 1-4 Filed 03/26/21 Page 95 ofRECEIVED
                                                                        121 PageID  #: 1243
                                                                                NYSCEF:  03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 12:39 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                24               Document 1-4 Filed 03/26/21 Page 96 ofRECEIVED
                                                                        121 PageID  #: 1244
                                                                                NYSCEF:  03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 12:39 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                25               Document 1-4 Filed 03/26/21 Page 97 ofRECEIVED
                                                                        121 PageID  #: 1245
                                                                                NYSCEF:  03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                           INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 26              Document 1-4 Filed 03/26/21 Page 98RECEIVED
                                                                    of 121 PageID #: 1246
                                                                             NYSCEF:  03/24/2021




                                            1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                27               Document 1-4 Filed 03/26/21 Page 99 ofRECEIVED
                                                                        121 PageID  #: 1247
                                                                                NYSCEF:  03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                             INDEX NO. 619573/2020
NYSCEF Case 2:21-cv-01650-JS-ST
       DOC. NO. 28              Document 1-4 Filed 03/26/21 Page 100 RECEIVED
                                                                     of 121 PageID #: 1248
                                                                              NYSCEF:  03/24/2021




                                             1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                             INDEX NO. 619573/2020
NYSCEF Case 2:21-cv-01650-JS-ST
       DOC. NO. 29              Document 1-4 Filed 03/26/21 Page 101 RECEIVED
                                                                     of 121 PageID #: 1249
                                                                              NYSCEF:  03/24/2021




                                             1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                30              Document 1-4 Filed 03/26/21 Page 102 of 121 PageID
                                                                     RECEIVED      #: 1250
                                                                               NYSCEF:  03/24/2021




                                              1 of 2
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                30              Document 1-4 Filed 03/26/21 Page 103 of 121 PageID
                                                                     RECEIVED      #: 1251
                                                                               NYSCEF:  03/24/2021




                                              2 of 2
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                31              Document 1-4 Filed 03/26/21 Page 104 of 121 PageID
                                                                     RECEIVED      #: 1252
                                                                               NYSCEF:  03/24/2021




                                              1 of 2
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                31              Document 1-4 Filed 03/26/21 Page 105 of 121 PageID
                                                                     RECEIVED      #: 1253
                                                                               NYSCEF:  03/24/2021




                                              2 of 2
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                32              Document 1-4 Filed 03/26/21 Page 106 of 121 PageID
                                                                     RECEIVED      #: 1254
                                                                               NYSCEF:  03/24/2021




                                              1 of 2
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                32              Document 1-4 Filed 03/26/21 Page 107 of 121 PageID
                                                                     RECEIVED      #: 1255
                                                                               NYSCEF:  03/24/2021




                                              2 of 2
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                33              Document 1-4 Filed 03/26/21 Page 108 of 121 PageID
                                                                     RECEIVED      #: 1256
                                                                               NYSCEF:  03/24/2021




                                              1 of 5
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                33              Document 1-4 Filed 03/26/21 Page 109 of 121 PageID
                                                                     RECEIVED      #: 1257
                                                                               NYSCEF:  03/24/2021




                                              2 of 5
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                33              Document 1-4 Filed 03/26/21 Page 110 of 121 PageID
                                                                     RECEIVED      #: 1258
                                                                               NYSCEF:  03/24/2021




                                              3 of 5
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                33              Document 1-4 Filed 03/26/21 Page 111 of 121 PageID
                                                                     RECEIVED      #: 1259
                                                                               NYSCEF:  03/24/2021




                                              4 of 5
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                33              Document 1-4 Filed 03/26/21 Page 112 of 121 PageID
                                                                     RECEIVED      #: 1260
                                                                               NYSCEF:  03/24/2021




                                              5 of 5
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                34              Document 1-4 Filed 03/26/21 Page 113 of 121 PageID
                                                                     RECEIVED      #: 1261
                                                                               NYSCEF:  03/24/2021




                                              1 of 2
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                34              Document 1-4 Filed 03/26/21 Page 114 of 121 PageID
                                                                     RECEIVED      #: 1262
                                                                               NYSCEF:  03/24/2021




                                              2 of 2
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                35              Document 1-4 Filed 03/26/21 Page 115 of 121 PageID
                                                                     RECEIVED      #: 1263
                                                                               NYSCEF:  03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/24/2021 01:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                36              Document 1-4 Filed 03/26/21 Page 116 of 121 PageID
                                                                     RECEIVED      #: 1264
                                                                               NYSCEF:  03/24/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/25/2021 12:34 PM                             INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                37              Document 1-4 Filed 03/26/21 Page 117 of
                                                                     RE121 PageID
                                                                        EIVED     #: 1265
                                                                              NYSCEF   03/25/2021




                                             1 of 1
Case 2:21-cv-01650-JS-ST Document 1-4 Filed 03/26/21 Page 118 of 121 PageID #: 1266
FILED: SUFFOLK COUNTY CLERK 03/26/2021 12:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                39              Document 1-4 Filed 03/26/21 Page 119 of 121 PageID
                                                                     RECEIVED      #: 1267
                                                                               NYSCEF:  03/26/2021




                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 03/26/2021 12:29 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                40              Document 1-4 Filed 03/26/21 Page 120 of 121 PageID
                                                                     RECEIVED      #: 1268
                                                                               NYSCEF:  03/26/2021




                                              1 of 1
Case 2:21-cv-01650-JS-ST Document 1-4 Filed 03/26/21 Page 121 of 121 PageID #: 1269
